

EXECUTION COPY
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT


dated as of


March 31, 2008


among


GRITEL HOLDING CO., INC.,
as Holdings,


TELEPHONICS CORPORATION,
as the Borrower,


The LENDERS Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


____________


$100,000,000


____________




J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

   
Page
     
ARTICLE I DEFINITIONS
1
SECTION 1.01
Defined Terms
1
SECTION 1.02
Terms Generally
22
SECTION 1.03
Accounting Terms; GAAP
22
SECTION 1.04
Currencies; Currency Equivalents; Euro
23
     
ARTICLE II THE CREDITS
24
SECTION 2.01
The Commitments
24
SECTION 2.02
Loans and Borrowings
24
SECTION 2.03
Requests for Borrowings
24
SECTION 2.04
Letters of Credit
26
SECTION 2.05
Funding of Borrowings
30
SECTION 2.06
Interest Elections
30
SECTION 2.07
Swingline Commitment
32
SECTION 2.08
Procedure and Refunding of Swingline Loans
32
SECTION 2.09
Termination, Reduction and Increase of the Commitments
34
SECTION 2.10
Repayment of Loans; Evidence of Debt
35
SECTION 2.11
Prepayment of Loans
36
SECTION 2.12
Fees
38
SECTION 2.13
Interest
39
SECTION 2.14
Alternate Rate of Interest
39
SECTION 2.15
Increased Costs
40
SECTION 2.16
Break Funding Payments
41
SECTION 2.17
Taxes
42
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
44
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
46
     
ARTICLE III GUARANTEE
47
SECTION 3.01
The Guarantee
47
SECTION 3.02
Obligations Unconditional
47
SECTION 3.03
Reinstatement
48
SECTION 3.04
Subrogation
48
SECTION 3.05
Remedies
48
SECTION 3.06
Continuing Guarantee
49
SECTION 3.07
General Limitation on Guarantee Obligations
49

 
- i -

--------------------------------------------------------------------------------


 
Page
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
49
SECTION 4.01
Organization; Powers
49
SECTION 4.02
Authorization; Enforceability
49
SECTION 4.03
Governmental Approvals; No Conflicts
49
SECTION 4.04
Financial Condition; No Material Adverse Change
50
SECTION 4.05
Properties
50
SECTION 4.06
Litigation and Environmental Matters
50
SECTION 4.07
Compliance with Laws and Contractual Obligations
51
SECTION 4.08
Investment Company Status
51
SECTION 4.09
Taxes
51
SECTION 4.10
ERISA; Employee Benefit Plans
51
SECTION 4.11
Disclosure
52
SECTION 4.12
Use of Credit
52
SECTION 4.13
Burdensome Agreements
52
SECTION 4.14
Labor Matters
52
SECTION 4.15
Security Documents
52
SECTION 4.16
Holdings
53
SECTION 4.17
Parent Real Estate Assets
53
 
   
ARTICLE V CONDITIONS
53
SECTION 5.01
Effective Date
53
SECTION 5.02
Each Credit Event
53
 
   
ARTICLE VI AFFIRMATIVE COVENANTS
55
SECTION 6.01
Financial Statements and Other Information
55
SECTION 6.02
Notices of Material Events
57
SECTION 6.03
Existence; Conduct of Business
58
SECTION 6.04
Payment of Obligations
58
SECTION 6.05
Maintenance of Properties
58
SECTION 6.06
Maintenance of Insurance
58
SECTION 6.07
Books and Records
58
SECTION 6.08
Inspection Rights
58
SECTION 6.09
Compliance with Laws and Contractual Obligations
59
SECTION 6.10
Use of Proceeds and Letters of Credit
59
SECTION 6.11
Collateral; Further Assurances
59
 
   
ARTICLE VII NEGATIVE COVENANTS
61
SECTION 7.01
Indebtedness; Guarantees
61
SECTION 7.02
Liens
63
SECTION 7.03
Mergers, Consolidations, Etc
64

 
- ii -

--------------------------------------------------------------------------------


 
Page
 
SECTION 7.04
Dispositions
64
SECTION 7.05
Lines of Business
65
SECTION 7.06
Investments and Acquisitions
66
SECTION 7.07
Restricted Payments
67
SECTION 7.08
Transactions with Affiliates
68
SECTION 7.09
Restrictive Agreements
68
SECTION 7.10
Swap Agreements
69
SECTION 7.11
Financial Covenants
69
SECTION 7.12
Stock Issuance
69
SECTION 7.13
Modifications of Certain Documents
70
SECTION 7.14
Passive Holding Company Status
70
 
   
ARTICLE VIII EVENTS OF DEFAULT
70
 
   
ARTICLE IX THE ADMINISTRATIVE AGENT
73
 
   
ARTICLE X MISCELLANEOUS
75
SECTION 10.01
Notices
75
SECTION 10.02
Waivers; Amendments.
75
SECTION 10.03
Expenses; Indemnity; Damage Waiver
77
SECTION 10.04
Successors and Assigns
78
SECTION 10.05
Survival
81
SECTION 10.06
Counterparts; Integration; Effectiveness
81
SECTION 10.07
Severability
82
SECTION 10.08
Right of Setoff
82
SECTION 10.09
Governing Law; Jurisdiction; Consent to Service of Process
82
SECTION 10.10
WAIVER OF JURY TRIAL
83
SECTION 10.11
Judgment Currency
83
SECTION 10.12
Headings
84
SECTION 10.13
Confidentiality
84
SECTION 10.14
USA PATRIOT ACT
84
SECTION 10.15
Releases of Liens
84

 
- iii -

--------------------------------------------------------------------------------



SCHEDULE 1.01 - Commitments
SCHEDULE 1.01(a) - Additional Costs
SCHEDULE 4.06(a) - Litigation
SCHEDULE 4.06(b) - Environmental Matters
SCHEDULE 4.13 - Burdensome Agreements
SCHEDULE 4.14 - Labor Matters
SCHEDULE 4.15 - UCC Filing Jurisdictions
SCHEDULE 4.17 - Parent Real Estate Assets
SCHEDULE 7.01(a) - Existing Indebtedness
SCHEDULE 7.01(b) - Existing Guarantees
SCHEDULE 7.02 - Existing Liens
SCHEDULE 7.06 - Existing Investments
SCHEDULE 7.09 - Restrictive Agreements
SCHEDULE 10.01 - Addresses for Notice



EXHIBIT A
-
Form of Assignment and Assumption

EXHIBIT B
-
Form of Guarantee and Collateral Agreement

EXHIBIT C
-
Form of Opinion of Corporate Counsel to the Borrower

EXHIBIT D
-
Form of Opinion of Special Counsel to the Borrower

 
- iv -

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT, dated as of March 31, 2008, among GRITEL HOLDING CO., INC., a
Delaware corporation (“Holdings”), TELEPHONICS CORPORATION, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement, and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
 
The parties hereto hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.01  Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are denominated in Dollars and
bearing interest at a rate determined by reference to the Alternate Base Rate.
 
“Additional Cost” shall mean, in relation to any Borrowing that is denominated
in English Pounds Sterling, for any Interest Period, the cost as calculated by
the Administrative Agent in accordance with Schedule 1.01(a) imputed to each
Lender participating in such Borrowing of compliance with the mandatory liquid
assets requirements of the Bank of England or the European Central Bank, as
applicable, during that Interest Period, expressed as a percentage.
 
“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period, provided, however,
that, if such Eurocurrency Borrowing is denominated in English Pounds Sterling,
then the “Adjusted LIBO Rate” shall be the LIBO Rate in effect for such Interest
Period plus the Additional Cost.
 
“Adjusted Net Income” means, for any period, the aggregate income (or loss) for
such period of the Borrower and its Subsidiaries which shall be an amount equal
to net revenues and other proper items of income, plus all extraordinary,
non-recurring or unusual non-cash losses for such period, plus all
extraordinary, non-recurring or unusual cash losses for such period not
exceeding in the aggregate $2,500,000 for such period, plus minority interest in
earnings of consolidated Subsidiaries for such period, less any and all items
that are treated as expenses under GAAP, less, without duplication, any cash
payments made during such period in respect of the non-cash losses referred to
above subsequent to the fiscal quarter in which the relevant non-cash losses
were reflected as a charge, less Federal, state and local income taxes and
income taxes expensed for taxes payable to jurisdictions outside of the United
States of America, less minority interests in losses of consolidated
Subsidiaries for such period, less all extraordinary, non-recurring and unusual
non-cash gains for such period, as determined in accordance with GAAP.
 

--------------------------------------------------------------------------------


 
“Administrative Agent” has the meaning set forth in the preamble hereto. It is
understand that, without limiting the other provisions of this Agreement, the
Administrative Agent may utilize the services of its Affiliates (including J.P.
Morgan Europe Limited) in connection with administrative matters related to
Foreign Currencies.
 
“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Available Commitments” means, at any time, the aggregate amount of
Available Commitments of all the Lenders at such time.
 
“Aggregate Commitment” means, at any time, the aggregate amount of the
Commitments of all the Lenders at such time, as such amount is subject to
reduction or increase in accordance with the terms hereof. The initial amount of
the Aggregate Commitment is $100,000,000.
 
“Aggregate Foreign Currency Sublimit Dollar Amount” means $25,000,000.
 
“Aggregate LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time.
 
“Aggregate Letter of Credit Sublimit Amount” means $25,000,000.
 
“Aggregate Revolving Credit Exposure” means, at any time, the sum of (a) the
aggregate outstanding principal amount of the Loans of all the Lenders at such
time, plus (b) the aggregate amount of LC Exposures of all the Lenders at such
time.
 
“Agreed Foreign Currency” means, at any time, any of English Pounds Sterling,
euro and, with the agreement of each Lender, any other Foreign Currency, so long
as, in respect of any such specified Currency or other Foreign Currency, at such
time (a) such Currency is dealt with in the London interbank deposit market,
(b) such Currency is freely transferable and convertible into Dollars in the
London foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Currency (including, in the case
of the euro, any authorization by the European Central Bank) is required to
permit use of such Currency by any Lender for making any Loan hereunder and/or
to permit the Borrower to borrow and repay the principal thereof and to pay the
interest thereon, unless such authorization has been obtained and is in full
force and effect.
 
2

--------------------------------------------------------------------------------


 
“Agreement” means this Credit Agreement.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 0.50%. Any change in the Alternate Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”, respectively,
based upon the Leverage Ratio as of the most recent determination date:


 
Leverage Ratio:
ABR
Spread
Eurocurrency
Spread
Commitment
Fee Rate
Category 1
 
Greater than or equal to 2.00:1.00
 
1.00%
 
2.00%
 
0.35%
Category 2
 
Greater than or equal to 1.00:1.00 but less than 2.00:1.00
 
0.75%
 
1.75%
 
0.30%
Category 3
 
Less than 1.00:1.00
 
0.50%
 
1.50%
 
0.25%



For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of each fiscal year of the Borrower based upon
the Borrower’s consolidated financial statements delivered pursuant to
Section 6.01(a) or (b), as applicable, (ii) until the delivery of the financial
statements for the first fiscal quarter commencing on or after the Effective
Date pursuant to Section 6.01 (a) or (b), as applicable, the ABR Spread shall be
0.75%, the Eurocurrency Spread shall be 1.75% and the Commitment Fee Rate shall
be 0.30%, and (iii) each change in the Applicable Rate resulting from a change
in the Leverage Ratio shall be effective during the period commencing on and
including the date three Business Days after delivery to the Administrative
Agent of such consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change; provided that the Leverage Ratio shall be deemed to be in Category 1
(A) at any time that an Event of Default has occurred and is continuing or
(B) if the Borrower fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 6.01(a) or (b), during the
period from the expiration of the time for delivery thereof until such
consolidated financial statements are delivered.
 
3

--------------------------------------------------------------------------------


 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Arranger” means J.P. Morgan Securities Inc., in its capacity as the Sole Lead
Arranger and Sole Bookrunner in respect of the arrangement of the Commitments.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Assuming Lender” has the meaning set forth in Section 2.09(c).
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.
 
“Available Commitment” means, as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Lender’s Revolving Credit Exposure then outstanding; provided that in
calculating any Lender’s Revolving Credit Exposure for the purpose of
determining such Lender’s Available Commitment pursuant to Section 2.12(a), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” has the meaning set forth in the preamble hereto.
 
“Borrower Obligations” has the meaning assigned to such term in the Guarantee
and Collateral Agreement.
 
4

--------------------------------------------------------------------------------


 
“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Eurocurrency Loans denominated in the same Currency that have
the same Interest Period.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing, or to a notice by
the Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in the Currency of such Borrowing are carried
out in the London interbank market, (c) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, any Borrowing denominated in any Foreign Currency (other
than euro), or to a notice by the Borrower with respect to any such borrowing,
continuation, payment, prepayment or Interest Period, that is also a day on
which commercial banks and the London foreign exchange market settle payments in
the Principal Financial Center for such Foreign Currency and (d) if such day
relates to a borrowing or continuation of, a payment or prepayment of principal
of or interest on, or the Interest Period for, any Borrowing denominated in euro
(or any notice with respect thereto), that is also a TARGET Day.
 
“Capital Expenditures” means, for any period, expenditures (including the
aggregate amount of Capital Lease Obligations incurred during such period) made
by the Borrower or any of its Subsidiaries to acquire or construct fixed assets,
plant and equipment (including renewals, improvements and replacements, but
excluding repairs) during such period computed in accordance with GAAP.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a limited liability company, membership units (whether
common or preferred), (d) in the case of a partnership, partnership interests
(whether general or limited) and (e) any other equivalent ownership interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.
 
“Change of Control” means (a) (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of shares representing more than 30% (the percentage so
acquired, the “third-party percentage”) of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Control Person
and (ii) if a Permitted Change of Control Transaction has occurred prior to such
time, the Parent, directly or indirectly, does not own more than the third-party
percentage of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of the Control Person, (b) during any period of 25
consecutive calendar months, the ceasing of those individuals (the “Continuing
Directors”) who (i) were directors of the Control Person on the first day of
each such period, or (ii) subsequently became directors of the Control Person
and whose initial election or initial nomination for election subsequent to that
date was approved by a majority of the Continuing Directors then on the board of
directors of the Control Person, to constitute a majority of the board of
directors of the Control Person, or (c) (i) prior to the occurrence of a
Permitted Change of Control Transaction, the Parent ceasing to own, beneficially
and of records, all of the outstanding Capital Stock of Holdings or (ii) prior
to the occurrence of a Holdings Change of Control Transaction, Holdings ceasing
to own, beneficially and of record, all of the outstanding Capital Stock of the
Borrower (other than, in each case, in connection with a Permitted Change of
Control Transaction).
 
5

--------------------------------------------------------------------------------


 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Lender
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Collateral Account” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
 
“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans and to participate in Swingline Loans and Letters of
Credit, expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 1.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.
 
“Commitment Increase” has the meaning set forth in Section 2.09(c).
 
“Commitment Increase Date” has the meaning set forth in Section 2.09(c).
 
“Commitment Termination Date” means March 31, 2013 (or if such date is not a
Business Day, the immediately preceding Business Day).
 
6

--------------------------------------------------------------------------------


 
“Consolidated EBITDA” means, for any period, the sum of (i) Adjusted Net Income,
(ii) Consolidated Interest Expense, (iii) depreciation and amortization expense
deducted in determining Adjusted Net Income, (iv) foreign, Federal, state and
local income taxes deducted in determining Adjusted Net Income, in each case,
for such period, computed in accordance with GAAP, and (v) to the extent
deducted in determining Adjusted Net Income, transaction costs, fees and
expenses relating to the execution and delivery of this Agreement.
 
“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period, minus the aggregate amount actually
paid by the Borrower and its Subsidiaries during such period on account of
Capital Expenditures (excluding Capital Expenditures financed with Indebtedness
other than any Loans but including repayments of any such Indebtedness) to (b)
Consolidated Interest Expense for such period.
 
“Consolidated Funded Debt” means, at any date, the aggregate principal amount of
all Indebtedness for borrowed money of the Borrower and its Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Interest Expense” means, for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).
 
“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA for such
period.
 
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries for such period as determined on a
consolidated basis in accordance with GAAP.
 
“Consolidated Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under stockholders’ equity at such date.
 
“Consolidated Pre-tax Income” means, for any period, Consolidated Net Income for
such period plus foreign, Federal, state and local income taxes deducted in
determining Consolidated Net Income for such period.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
7

--------------------------------------------------------------------------------


 
“Control Person” means, prior to a Permitted Change of Control Transaction, the
Parent, and, thereafter, the Borrower (or Holdings, if such Permitted Change of
Control Transaction is a Parent Change of Control Transaction and a Holdings
Change of Control Transaction has not occurred).
 
“Currency” means Dollars or any Foreign Currency.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 4.06(a) and the environmental matters disclosed in Schedule 4.06(b).
 
“Dollar Equivalent” means, with respect to any Borrowing denominated in any
Foreign Currency, the amount of Dollars that would be required to purchase the
amount of the Foreign Currency of such Borrowing on the date two Business Days
prior to the date of such Borrowing (or, in the case of any determination made
under Section 2.11(b) or redenomination under the last sentence of
Section 2.18(a), on the date of determination or redenomination therein referred
to), based upon the spot selling rate at which the Administrative Agent offers
to sell such Foreign Currency for Dollars in the London foreign exchange market
at approximately 11:00 a.m., London time, for delivery two Business Days later.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States of America.
 
“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Group Member directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
8

--------------------------------------------------------------------------------


 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Group Member, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(m) of the Code.
 
“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of a Prohibited Transaction; (c) any failure by any Plan to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (d) the filing pursuant to Section
412 of the Code or Section 303 of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan, the failure to make by its
due date a required installment under Section 414(m) of the Code with respect to
any Plan or the failure by any Group Member or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan; (e) the incurrence by
any Group Member or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Plan, including but not limited
to the imposition of any Lien in favor of the PBGC or any Plan; (f) a
determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Title IV of ERISA); (g) the receipt by any Group Member
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan under Section 4042 of ERISA; (h) the incurrence
by any Group Member or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(i) the receipt by any Group Member or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from a Group Member or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, Insolvent, in reorganization
or in endangered or critical status, or in reorganization within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA.
 
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
 
“euro” means the single currency of Participating Member States of the European
Union, which shall be an Agreed Foreign Currency and a Foreign Currency under
this Agreement.
 
“Event of Default” has the meaning set forth in Article VIII.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
either (a) the pledge of more than 66% of the Capital Stock of such Subsidiary
as collateral or (b) the guaranteeing by such Subsidiary of the Obligations,
would, in the good faith judgment of the Borrower, result in adverse tax
consequences to the Borrower.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income or any similar tax imposed in
lieu of net income taxes, by the United States of America or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed on any Lender by the
United States of America or any similar tax imposed by any jurisdiction referred
to in clause (a), and (c) in the case of a Non-U.S. Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.19(b)), any
United States withholding tax that is imposed on amounts payable to such
Non-U.S. Lender at the time such Non-U.S. Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Non-U.S. Lender’s failure to comply with Section 2.17(e), except to the extent
that such Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office or assignment, to receive additional amounts
from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a).
 
9

--------------------------------------------------------------------------------


 
“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of December 20, 2006, among Griffon Corporation, as a borrower,
Telephonics Corporation, as a borrower, the lenders party thereto from time to
time, and JPMCB, as administrative agent.
 
“Existing Letters of Credit” has the meaning set forth in Section 2.04(a).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“Foreign Currency” means at any time any Currency other than Dollars.
 
“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.
 
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to US law
and is maintained or contributed to by any Group Member or any ERISA Affiliate.
 
“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
10

--------------------------------------------------------------------------------


 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Group Members” means the collective reference to Holdings, the Borrower and
their respective Subsidiaries, provided that, upon the consummation of a
Holdings Change of Control Transaction, Holdings shall cease to be a “Group
Member” and shall cease to be bound by the provisions of the Loan Documents.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement to be made by the Loan Parties in favor of Administrative Agent,
substantially in the form of Exhibit B, as the same shall be modified and
supplemented and in effect from time to time.
 
“Guaranteed Obligations” has the meaning set forth in Section 3.01.
 
“Guarantors” means the collective reference to Holdings and the Subsidiary
Guarantors; provided that, notwithstanding anything contained in this Agreement
to the contrary, upon the consummation of a Holdings Change of Control
Transaction, Holdings shall cease to be a Guarantor and shall automatically be
released from its obligations as a Guarantor under the Loan Documents.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Holdings” has the meaning set forth in the preamble hereto.
 
11

--------------------------------------------------------------------------------


 
“Holdings Change of Control Transaction” means a “spin-off’ transaction or sale
to third parties in which the Borrower ceases to be a wholly-owned Subsidiary of
Holdings.
 
“Immaterial Subsidiary” means, as of any date, any Subsidiary with total assets
of less than 5% of consolidated assets, and total revenues of less than 5% of
annual consolidated revenues, of the Borrower and its Subsidiaries,
collectively, as reflected on the most recent financial statements delivered
pursuant to Section 6.01 prior to such date, provided that the aggregate assets
or annual revenues of all Immaterial Subsidiaries (as reflected on the most
recent financial statements delivered pursuant to Section 6.01 prior to such
date) may not exceed 10% of consolidated assets or annual consolidated revenues,
respectively, of the Borrower and its Subsidiaries, collectively, at any time
(and the Borrower will designate in writing to the Administrative Agent from
time to time the Subsidiaries which will cease to be treated as “Immaterial
Subsidiaries” in order to comply with the foregoing limitation).
 
“Increasing Lender” has the meaning set forth in Section 2.09(c).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Insolvent” with respect to any Multiemployer Plan, means insolvent within the
meaning of Section 4245 of ERISA.
 
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.06.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than any
Swingline Loan), each Quarterly Date, (b) with respect to any Eurocurrency Loan,
the last day of each Interest Period therefor and, in the case of any Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at three-month intervals after the first day of
such Interest Period, and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid.
 
12

--------------------------------------------------------------------------------


 
“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to all Lenders, nine or twelve months) thereafter or, with
respect to such portion of any Eurocurrency Loan or Borrowing denominated in a
Foreign Currency that is scheduled to be repaid on the Commitment Termination
Date, a period of less than one month’s duration commencing on the date of such
Loan or Borrowing and ending on the Commitment Termination Date, as specified in
the applicable Borrowing Request or Interest Election Request; provided that,
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (ii) any Interest Period (other than an Interest Period pertaining to a
Eurocurrency Borrowing denominated in a Foreign Currency that ends on the
Commitment Termination Date that is permitted to be of less than one month’s
duration as provided in this definition) that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Loan initially shall be the date on which such Loan is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Loan, and the date of a Borrowing comprising Loans that
have been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loans.
 
“Investment” means, by any Person, (a) the amount paid or committed to be paid,
or the value of property or services contributed or committed to be contributed,
by such person for or in connection with the acquisition by such Person of any
stock, bonds, notes, debentures, partnership or other ownership interests or
other securities of any other Person and (b) the amount of any advance, loan or
extension of credit by such Person, to any other Person, or guaranty or other
similar obligation of such Person with respect to any Indebtedness of such other
Person (other than Indebtedness constituting trade payables in the ordinary
course of business), and (without duplication) any amount committed to be
advanced, loans, or extended by such Person to any other Person, or any amount
the payment of which is committed to be assured by a guaranty or similar
obligation by such Person for the benefit of, such other Person.
 
“Issuing Lender” means JPMCB, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j).
The Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
 
“JPMCB” means JPMorgan Chase Bank, N.A.
 
“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.
 
13

--------------------------------------------------------------------------------




“LC Exposure” means, with respect to each Lender at any time, such Lender’s
Applicable Percentage of the Aggregate LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or an instrument entered into pursuant to Section 2.09(c).
 
“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.
 
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.
 
“LIBO Rate” means, (a) for the Interest Period for any Eurocurrency Borrowing
denominated in any Currency other than euro, the rate appearing on the Screen at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, in the case of any Eurocurrency
Borrowing denominated in English Pounds Sterling, on the first day of such
Interest Period), as LIBOR for deposits denominated in such Currency with a
maturity comparable to such Interest Period and (b) for the Interest Period for
any Eurocurrency Borrowing denominated in euro, the rate appearing on the
Reuters Screen EURIBOR01 Page (it being understood that this rate is the Euro
interbank offered rate (known as the “EURIBOR Rate”) sponsored by the Banking
Federation of the European Union (known as the “FBE”) and the Financial Markets
Association (known as the “ACI”)) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in euro with a maturity comparable to such Interest Period. In the
event that such rate is not available on the Screen at such time for any reason,
then, unless the last sentence of Section 10.11 is applicable, the LIBO Rate for
such Interest Period shall be the rate at which deposits in such Currency in the
amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
“LIBOR” means, for any Currency, the rate at which deposits denominated in such
Currency are offered to leading banks in the London interbank market.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
14

--------------------------------------------------------------------------------


 
“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents and the Security Documents.
 
“Loan Party” means the Borrower and any Guarantor.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.
 
“Management Agreement” means that certain Management Agreement, dated as of
September 30, 1977, between the Parent, as successor of Instrument System
Corporation, and the Borrower.
 
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operation or condition (financial or otherwise) of the Group
Members, taken as a whole, (b) validity or enforceability of the material
provisions of any of the Loan Documents or (c) the material rights or remedies
of the Administrative Agent and the Lenders hereunder or under any of the other
Loan Documents.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of Parent or
any one or more Group Members in an aggregate principal amount exceeding
$7,500,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Person in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Swap Agreement
were terminated at such time.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Non-U.S. Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
 
15

--------------------------------------------------------------------------------


 
“Parent” means Griffon Corporation, a Delaware corporation.
 
“Parent Change of Control Transaction” means a “spin-off” transaction or sale to
third parties in which Holdings ceases to be a wholly-owned Subsidiary of the
Parent.
 
“Parent Letters of Credit” means outstanding letters of credit issued by JPMCB
issued for the account of the Parent under the Existing Credit Agreement in an
aggregate amount not to exceed $13,000,000.
 
“Parent Real Estate Assets” means the real property assets owned by the Parent
Real Estate Subsidiaries as of the Effective Date.
 
“Parent Real Estate Subsidiaries” means the collective reference to ISC
Farmingdale, Inc. and ISC Park Avenue, Inc.
 
“Participant” has the meaning set forth in Section 10.04(c).
 
“Participating Member State” means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means the acquisition by the Borrower or any Subsidiary
Guarantor of any Person or of any division or line of business of any Person
(whether a Person, or division or line of business, an “Eligible Business”),
either by merger, consolidation, purchase of stock, or purchase of all or a
substantial part of the assets of such Eligible Business (any such type of
transaction is referred to in this Agreement as an “acquisition” and the
principal agreement relating thereto, whether a stock purchase agreement, an
asset purchase agreement, a merger agreement or otherwise, is referred to in
this Agreement as the “acquisition agreement”); provided that (a) in the case of
any acquisition by any of the Borrower’s wholly-owned Subsidiary Guarantors,
such Subsidiary Guarantor remains a wholly-owned Subsidiary Guarantor of the
Borrower, (b) with respect to acquisitions of Foreign Subsidiaries and/or assets
located outside the United States of America, the aggregate consideration paid
in connection therewith shall not exceed $5,000,000 in any fiscal year, (c) the
Borrower or such Subsidiary Guarantor, as applicable, shall have complied with
all of the requirements of Section 6.11 with respect thereto, (d) after giving
effect to such acquisition on a pro forma basis, the Consolidated Leverage Ratio
for the period of the four consecutive fiscal quarters of the Borrower most
recently ended prior to such acquisition for which financial statements have
been delivered shall not exceed, with respect to any period ending on or before
March 31, 2012, 2.50 to 1.0, or with respect to any period ending after March
31, 2012, but ending on or before the Commitment Termination Date, 2.25 to 1.0,
(e) no Default shall have occurred and be continuing immediately before and
after giving affect to such Permitted Acquisition or result from the
consummation thereof, and (f) each of the following conditions shall have been
satisfied (and the Borrower shall have delivered to the Administrative Agent a
certificate to the effect that the conditions under paragraph (a) to (e) above
and this paragraph (f) have been satisfied):
 
16

--------------------------------------------------------------------------------


 
(i)  such transaction shall not be a “hostile” acquisition or other “hostile”
transaction (i.e., such transaction shall not be opposed by the board of
directors (or similar governing body) of the Eligible Business), provided that
(i) in the event the Borrower or such Subsidiary Guarantor, as applicable,
proposes to initiate such transaction as hostile transaction with the intent to
subsequently obtain the approval of the board of directors of the Eligible
Business, the Borrower or such Subsidiary Guarantor, as applicable, may notify
the Administrative Agent and each Lender in writing in advance of the initiation
of such proposed transaction together with any information concerning such
transaction as the Administrative Agent or any Lender may request, and (ii) the
Administrative Agent and each Lender shall have approved such transaction in
writing prior to the initiation of such transaction, with the approval of each
Lender not to be unreasonably withheld, the Borrower or the Subsidiary
Guarantor, as applicable, may proceed with such transaction as long as the
transaction ultimately is approved by the board of directors (or similar
governing body) of the Eligible Business (and a majority of which were members
of such board of directors (or similar governing body) at the time such
transaction was initiated) and is otherwise in accordance with the terms of this
Agreement; and
 
(ii)  such acquisition (1) if such acquisition is a stock acquisition, shall be
of greater than 50% of the issued and outstanding Capital Stock of such Eligible
Business, whether by purchase or as a result of merger or consolidation
(provided that the Borrower or such Subsidiary Guarantor, as applicable, shall
be the surviving corporation in any such merger or consolidation), and in any
event shall consist of shares of Capital Stock with sufficient voting rights
which entitles the Borrower or such Subsidiary Guarantor, as applicable, to
elect a majority of the directors of such Eligible Business and to control the
outcome of any shareholder votes with respect to the shareholders of such
Eligible Business and (2) if such acquisition is an asset acquisition, shall be
of all or a substantial part of an Eligible Business.
 
“Permitted Change of Control Transactions” means a Parent Change of Control
Transaction or a Holdings Change of Control Transaction.
 
“Permitted Investments” means:
 
(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within three
years from the date of acquisition thereof;
 
(b)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from Standard & Poor’s Ratings Services or from Moody’s
Investors Services, Inc.;
 
(c)  investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000; and
 
17

--------------------------------------------------------------------------------


 
(d)  money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
 
“Permitted Liens” means:
 
(a)  Liens imposed by law for taxes, assessments and governmental charges or
claims that are not yet due or are being contested in compliance with
Section 6.04;
 
(b)  landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 6.04;
 
(c)  pledges, deposits and statutory trusts made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;
 
(d)  deposits and other Liens to secure industrial revenue bonds, the
performance of bids, trade contracts (other than for borrowed money), government
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case, in the ordinary
course of business;
 
(e)  judgment liens in respect of judgments that do not constitute an Event of
Default under paragraph (k) of Article VIII;
 
(f)  easements, zoning restrictions, rights-of-way, licenses, covenants and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Group Members, taken as a whole;
 
(g)  any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased, and any financing statement filed in connection with
any such lease;
 
(h)   receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien by operation of law on
the related inventory and proceeds thereof;
 
(i)  Liens held by third parties on consigned goods incurred in the ordinary
course of business;
 
18

--------------------------------------------------------------------------------


 
(j)  bankers' liens and rights to setoff with respect to deposit accounts and
Liens encumbering margin deposits or brokerage accounts, in each case, incurred
in the ordinary course of business;
 
(k)  Liens on insurance policies and the proceeds thereof securing the financing
of the insurance premiums with the providers of such insurance or their
Affiliates in respect thereof; and
 
(l)  Liens on any assets that are the subject of an agreement for a disposition
thereof expressly permitted under Section 7.04 that arise due to the existence
of such agreement.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which any Loan Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.
 
“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(f)(3) of the Code.
 
“Quarterly Dates” means the last Business Day of September, December, March and
June in each year, the first of which shall be the first such day after the date
hereof.
 
“Refunded Swingline Loans” has the meaning set forth in Section 2.08.
 
“Register” has the meaning set forth in Section 10.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Reportable Event” means any “reportable event,” as defined in Section 4043C()
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
 
19

--------------------------------------------------------------------------------


 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and Available Commitments representing more than 50% of the sum of the Aggregate
Revolving Credit Exposures and the Aggregate Available Commitments at such time.
 
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of Capital
Stock of any Group Member, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of Capital Stock of any Group Member or any option, warrant or
other right to acquire any such shares of Capital Stock of any Group Member.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of Loans held by such Lender then
outstanding, (b) such Lender’s LC Exposure at such time and (c) such Lender’s
Applicable Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
 
“Screen” means, for any Currency, the relevant display page for LIBOR for such
Currency (as determined by the Administrative Agent) on the Telerate Service;
provided that, if the Administrative Agent determines that there is no such
relevant display page for LIBOR for such Currency, “Screen” means the relevant
display page for LIBOR for such Currency (as determined by the Administrative
Agent) on the Reuter Monitor Money Rates Service.
 
“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.
 
“Secured Party” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.
 
“Security Documents” means, collectively, the Guarantee and Collateral
Agreement, other security documents hereafter delivered to the Administrative
Agent granting a Lien on any property of any Person to secure the obligations
and liabilities of any Loan Party under any Loan Document and all Uniform
Commercial Code financing statements required by the terms of any such agreement
to be filed with respect to the security interests created pursuant thereto.
 
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
 
20

--------------------------------------------------------------------------------


 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.
 
“Subsidiary Guarantor” means each Subsidiary of the Borrower other than any
Excluded Foreign Subsidiary or Immaterial Subsidiary.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Agreement.
 
“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.07 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000.
 
“Swingline Lender” means JPMCB, in its capacity as the lender of Swingline
Loans.
 
“Swingline Loans” has the meaning set forth in Section 2.07.
 
“Swingline Participation Amount” has the meaning set forth in Section 2.08.
 
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system (or any successor settlement system
as determined by the Administrative Agent) is open for the settlement of
payments in euro.
 
21

--------------------------------------------------------------------------------


 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement and the other Loan Documents to which such Loan Party is
intended to be a party, the borrowing of Loans and the issuance of Letters of
Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
SECTION 1.03  Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. To enable the ready
and consistent determination of compliance with the covenants set forth in
Article VII, the Borrower will not change the last day of its fiscal year from
September 30, or the last days of the first three fiscal quarters in each of its
fiscal years from December 31, March 31 and June 30, respectively.
 
22

--------------------------------------------------------------------------------


 
SECTION 1.04  Currencies; Currency Equivalents; Euro. At any time, any reference
in the definition of the term “Agreed Foreign Currency” or in any other
provision of this Agreement to the Currency of any particular nation means the
lawful currency of such nation at such time whether or not the name of such
Currency is the same as it was on the date hereof. Except as provided in
Section 2.11(b) and the last sentence of Section 2.18(a), for purposes of
determining (i) whether the amount of any Borrowing, together with all other
Borrowings then outstanding or to be borrowed at the same time as such
Borrowing, or whether the Aggregate Revolving Credit Exposure would, in either
case, exceed the Aggregate Commitment, (ii) the Aggregate Available Commitments
and (iii) the outstanding aggregate principal amount of Borrowings, the
outstanding principal amount of any Borrowing that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing determined as of the date of such Borrowing
(determined in accordance with the last sentence of the definition of the term
“Interest Period”). Wherever in this Agreement in connection with a Borrowing or
Loan an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 units of such Foreign Currency).
 
Each obligation hereunder of any party hereto that is denominated in a Currency
of a country that is not a Participating Member State on the date hereof shall,
effective from the date on which such country becomes a Participating Member
State, be redenominated in euro in accordance with the legislation of the
European Union applicable to the European Monetary Union; provided that, if and
to the extent that any such legislation provides that any such obligation of any
such party payable within such Participating Member State by crediting an
account of the creditor can be paid by the debtor either in euro or such
Currency, such party shall be entitled to pay or repay such amount either in
euro or in such Currency. If the basis of accrual of interest or fees expressed
in this Agreement with respect to an Agreed Foreign Currency of any country that
becomes a Participating Member State after the date on which such currency
becomes an Agreed Foreign Currency shall be inconsistent with any convention or
practice in the interbank market for the basis of accrual of interest or fees in
respect of the euro, such convention or practice shall replace such expressed
basis effective as of and from the date on which such country becomes a
Participating Member State; provided that, with respect to any Borrowing
denominated in such currency that is outstanding immediately prior to such date,
such replacement shall take effect at the end of the Interest Period therefor.
Without prejudice to the respective liabilities of the Borrower to the Lenders
and of the Lenders to the Borrower under or pursuant to this Agreement, each
provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time reasonably
specify to be necessary or appropriate to reflect the introduction or changeover
to the euro in any country that becomes a Participating Member State after the
date hereof.
 
23

--------------------------------------------------------------------------------


 
ARTICLE II
THE CREDITS
 
SECTION 2.01  The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans in Dollars or in any Agreed Foreign
Currency to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment, (b) the Aggregate Revolving
Credit Exposure exceeding the Aggregate Commitment or (c) the aggregate amount
of Revolving Credit Exposures denominated in Foreign Currencies exceeding the
Aggregate Foreign Currency Sublimit Dollar Amount. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Loans.
 
SECTION 2.02  Loans and Borrowings.
 
(a)  Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Currency and Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(b)  Type of Loans. Subject to Section 2.14, each Borrowing shall be constituted
entirely of ABR Loans or of Eurocurrency Loans denominated in a single Currency
as the Borrower may request in accordance herewith. Each ABR Loan shall be
denominated in Dollars. Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
 
(c)  Minimum Amounts; Limitation on Number of Borrowings. Each Eurocurrency
Borrowing shall be in an aggregate amount of $1,000,000 or a larger multiple of
$100,000. Each ABR Borrowing shall be in an aggregate amount equal to $500,000
or a larger multiple of $100,000; provided that an ABR Borrowing may be in an
aggregate amount that is equal to the Aggregate Available Commitments, that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(f) or that is required to finance the participation in Swingline
Loans as contemplated by Section 2.08. Borrowings of more than one Currency and
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten Eurocurrency Borrowings outstanding.
 
(d)  Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Commitment Termination
Date.
 
SECTION 2.03  Requests for Borrowings.
 
24

--------------------------------------------------------------------------------


 
(a)  Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (or, in the case of
Eurocurrency Borrowings denominated in Foreign Currencies, in writing) (i) in
the case of a Eurocurrency Borrowing denominated in Dollars, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in
English Pounds Sterling or euro, not later than 11:00 a.m., London time, four
Business Days before the date of the proposed Borrowing, (iii) in the case of a
Eurocurrency Borrowing denominated in any Agreed Foreign Currency other than
English Pounds Sterling or euro, not later than 11:00 a.m., London time, five
Business Days before the date of the proposed Borrowing, or (iv) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing; provided that any such notice of
an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(f) or to finance participations in Swingline Loans
as contemplated by Section 2.08 may be given not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such Borrowing Request
shall be irrevocable and, in the case of requests by telephone, shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Borrower.
 
(b)  Content of Borrowing Requests. Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
(i)  the aggregate amount and Currency of the requested Borrowing;
 
(ii)  the date of such Borrowing, which shall be a Business Day;
 
(iii)  in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;
 
(iv)  in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and
 
(v)  the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
 
(c)  Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
(d)  Failure to Elect. If no election as to the Currency of a Borrowing is
specified, then the requested Borrowing shall be denominated in Dollars. If no
election as to the Type of a Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing unless an Agreed Foreign Currency has been
specified, in which case the requested Borrowing shall be a Eurocurrency
Borrowing denominated in such Agreed Foreign Currency. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, (i) if the
Currency specified for such Borrowing is Dollars (or if no Currency has been so
specified), the requested Borrowing shall be made instead as an ABR Borrowing,
and (ii) if the Currency specified for such Borrowing is an Agreed Foreign
Currency, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.
 
25

--------------------------------------------------------------------------------


 
SECTION 2.04  Letters of Credit.
 
(a)  General. Subject to the terms and conditions set forth herein, in addition
to the Loans provided for in Section 2.01, the Borrower may request the Issuing
Lender to issue, at any time and from time to time during the Availability
Period, Letters of Credit denominated in Dollars for its own account in such
form as is acceptable to the Issuing Lender in its reasonable determination.
Letters of Credit issued hereunder shall constitute utilization of the
Commitments. The Letters of Credit issued or continued for the account of the
Borrower under the Existing Credit Agreement and outstanding on the Effective
Date (the “Existing Letters of Credit”) shall be Letters of Credit for all
purposes of this Agreement and the other Loan Documents.
 
(b)  Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and the Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Lender, the Borrower also shall submit a
letter of credit application on the Issuing Lender’s standard form in connection
with any request for a Letter of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control.
 
(c)  Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the Aggregate LC Exposure shall not exceed the Aggregate Letter of Credit
Sublimit Amount, (ii) the Aggregate Revolving Credit Exposure shall not exceed
the Aggregate Commitment and (iii) the aggregate amount of Revolving Credit
Exposures denominated in Foreign Currencies shall not exceed the Aggregate
Foreign Currency Sublimit Dollar Amount.
 
(d)  Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the date that is five Business Days prior to the Commitment
Termination Date.
 
26

--------------------------------------------------------------------------------


 
(e)  Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by the Issuing Lender, and
without any further action on the part of the Issuing Lender or the Lenders, the
Issuing Lender hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Lender, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.
 
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the Issuing Lender, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Lender promptly upon the request of the
Issuing Lender at any time from the time of such LC Disbursement until such
LC Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason.
Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Such payment obligation shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Lender or the
Borrower may have against the Issuing Lender, the Borrower or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or
the failure to satisfy any of the other conditions specified in Article V, (iii)
any adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
Each such payment shall be made in the same manner as provided in Section 2.05
with respect to Loans made by such Lender (and Section 2.05 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to paragraph (f)
of this Section, the Administrative Agent shall distribute such payment to the
Issuing Lender or, to the extent that the Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Lender for any
LC Disbursement shall not constitute a Loan and shall not relieve the Borrower
of its obligation to reimburse such LC Disbursement.
 
(f)  Reimbursement. If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Lender
in respect of such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 12:00 noon, New York City
time, on (i) the Business Day that the Borrower receives notice of such
LC Disbursement, if such notice is received prior to 10:00 a.m., New York City
time, or (ii) the Business Day immediately following the day that such Borrower
receives such notice, if such notice is not received prior to such time,
provided that, if such LC Disbursement is not less than $500,000, the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Borrowing
in an equivalent amount and, to the extent so financed, such Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing.
 
27

--------------------------------------------------------------------------------


 
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.
 
(g)  Obligations Absolute. The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.
 
Neither the Administrative Agent, the Lenders nor the Issuing Lender, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that:
 
(i)  the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
 
(ii)  the Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and
 
28

--------------------------------------------------------------------------------


 
(iii)  this sentence shall establish the standard of care to be exercised by the
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
 
(h)  Disbursement Procedures. The Issuing Lender shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Lender shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Lender has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Lender and the Lenders with
respect to any such LC Disbursement.
 
(i)  Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (f) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for account of the Issuing Lender, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (f)
of this Section to reimburse the Issuing Lender shall be for account of such
Lender to the extent of such payment.
 
(j)  Replacement of the Issuing Lender. The Issuing Lender may be replaced at
any time by written agreement between the Borrower, the Administrative Agent,
the replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for account of the replaced Issuing Lender pursuant to
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Lender shall have all the rights and obligations of the
replaced Issuing Lender under this Agreement with respect to Letters of Credit
to be issued thereafter and (ii) references herein to the term “Issuing Lender”
shall be deemed to refer to such successor or to any previous Issuing Lender, or
to such successor and all previous Issuing Lenders, as the context shall
require. After the replacement of an Issuing Lender hereunder, the replaced
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(k)  Cash Collateralization. If an Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposures representing more than 50% of the Aggregate LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall immediately deposit into the Collateral Account (or such other
collateral account as the Administrative Agent shall establish for such purpose)
an amount in cash equal to, the Aggregate LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default described in paragraph (h) or (i) of
Article VIII. Such deposit shall be held by the Administrative Agent in the
Collateral Account as Collateral in the first instance for the Aggregate
LC Exposure under this Agreement and thereafter for the payment of the “Secured
Obligations” under and as defined in the Guarantee and Collateral Agreement, and
for these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Secured Parties in the Collateral
Account (or such other collateral account, as applicable) and in any financial
assets (as defined in the Uniform Commercial Code) or other property held
therein.
 
29

--------------------------------------------------------------------------------


 
SECTION 2.05  Funding of Borrowings.
 
(a)  Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Borrowings made to finance the reimbursement of an LC Disbursement as
provided in Section 2.04(f) shall be remitted by the Administrative Agent to the
Issuing Lender and Loans made to repay Refunded Swingline Loans pursuant to
Section 2.08(b) shall be remitted by the Administrative Agent to the Swingline
Lender.
 
(b)  Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans, in each case together with
any related reasonable out-of-pocket costs incurred by the Administrative Agent.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.
 
SECTION 2.06  Interest Elections.
 
(a)  Elections by the Borrower. The Loans constituting each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing, shall have the Interest Period specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a Borrowing of a different Type or to continue such Borrowing as a
Borrowing of the same Type and, in the case of a Eurocurrency Borrowing, may
elect the Interest Period therefor, all as provided in this Section; provided
that (i) a Borrowing denominated in one Currency may not be continued as, or
converted to, a Borrowing in a different Currency, (ii) no Eurocurrency
Borrowing denominated in a Foreign Currency may be continued if, after giving
effect thereto, the Aggregate Revolving Credit Exposure would exceed the
Aggregate Commitment, and (iii) a Eurocurrency Borrowing denominated in a
Foreign Currency may not be converted to a Borrowing of a different Type. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing.
 
30

--------------------------------------------------------------------------------


 
(b)  Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone
(or, in the case of Borrowings in Foreign Currencies, in writing) by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such Interest Election Request
shall be irrevocable and, in the case of requests by telephone, shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.
 
(c)  Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
 
(d)  Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e)  Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing, and (ii) if such Borrowing is denominated in a Foreign
Currency, such Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (A) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing, (B) unless
repaid, each Eurocurrency Borrowing denominated in Dollars shall be converted to
an ABR Borrowing at the end of the Interest Period therefor and (C) no
outstanding Eurocurrency Borrowing denominated in a Foreign Currency may have an
Interest Period of more than one month’s duration.
 
31

--------------------------------------------------------------------------------


 
SECTION 2.07  Swingline Commitment.
 
(a)  Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Commitments from time to time during the Availability Period by making swing
line loans in Dollars (“Swingline Loans”) to the Borrower; provided that (i) the
aggregate principal amount of Swingline Loans outstanding at any time shall not
exceed the Swingline Commitment then in effect (notwithstanding that the
Swingline Loans outstanding at any time, when aggregated with the Swingline
Lender’s other outstanding Loans, may exceed the Swingline Commitment then in
effect) and (ii) the Borrower shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the Aggregate Available Commitments would be less than zero.
During the Availability Period, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be ABR Loans only.
 
(b)  The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Commitment Termination Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least five Business Days after such Swingline
Loan is made; provided that on each date that a Loan is borrowed, the Borrower
shall repay all Swingline Loans then outstanding.
 
SECTION 2.08  Procedure and Refunding of Swingline Loans.
 
(a)  Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 2:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Availability Period). Each
Borrowing under the Swingline Commitment shall be in an amount equal to $100,000
or a whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New
York City time, on the Borrowing Date specified in a notice in respect of
Swingline Loans, the Swingline Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of such Swingline Loan available to
the Borrower on such Borrowing Date by depositing such proceeds in the account
of the Borrowing with the Administrative Agent on such Borrowing Date in
immediately available funds.
 
32

--------------------------------------------------------------------------------


 
(b)  The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Lender to make, and each Lender hereby agrees to make, a Loan, in
an amount equal to such Lender’s Applicable Percentage of the aggregate amount
of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date
of such notice, to repay the Swingline Lender. Each Lender shall make the amount
of such Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full such Refunded Swingline Loans.
 
(c)  If prior to the time a Loan would have otherwise been made pursuant to
Section 2.08(b), one of the events described in paragraph (h) or (i) of Article
VII shall have occurred and is continuing with respect to the Borrower or if for
any other reason, as determined by the Swingline Lender in its sole discretion,
Loans may not be made as contemplated by Section 2.08(b), each Lender shall, on
the date such Loan was to have been made pursuant to the notice referred to in
Section 2.08(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Lender’s Applicable
Percentage times (ii) the sum of the aggregate principal amount of Swingline
Loans then outstanding that were to have been repaid with such Loans.
 
(d)  Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
 
(e)  Each Lender’s obligation to make the Loans referred to in Section 2.08(b)
and to purchase participating interests pursuant to Section 2.08(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Borrower may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or the failure to satisfy any of the other conditions
specified in Article V, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower, (iv) any breach of this Agreement or any other Loan
Document by the Borrower, any other Loan Party or any other Lender or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.
 
33

--------------------------------------------------------------------------------


 
SECTION 2.09  Termination, Reduction and Increase of the Commitments.
 
(a)  Scheduled Termination. Unless previously terminated, the Commitments of the
Lenders shall terminate on the Commitment Termination Date.
 
(b)  Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Commitment, provided that (i) each
reduction of the Aggregate Commitment pursuant to this Section shall be in an
amount that is $500,000 or a larger multiple of $100,000 and (ii) the Borrower
shall not terminate or reduce the Aggregate Commitment if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.11, the
Aggregate Revolving Credit Exposure would exceed the Aggregate Commitment. The
Borrower shall notify the Administrative Agent of any election to terminate or
reduce the Aggregate Commitment under this paragraph (b) at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of such termination may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Aggregate
Commitment shall be permanent. Each reduction of the Aggregate Commitment shall
be made ratably among the Lenders in accordance with their respective
Commitments.
 
(c)  Increase of Commitment.
 
(i)  Requests for Commitment Increase. The Borrower may, at any time (but in no
event more than three times), propose that the Aggregate Commitment hereunder be
increased (each such proposed increase being a “Commitment Increase”) by having
an existing Lender agree to increase its then existing Commitment (each an
“Increasing Lender”) and/or by adding as a new Lender hereunder any Person
identified by the Borrower which shall agree to provide a Commitment hereunder
(each an “Assuming Lender”), in each case with the consent of the Administrative
Agent and the Issuing Lender (such consent in each case not to be unreasonably
withheld), by notice to the Administrative Agent specifying the amount of the
relevant Commitment Increase, the Lender or Lenders providing for such
Commitment Increase and the date on which such increase is to be effective (the
“Commitment Increase Date”), which shall be a Business Day at least three
Business Days after delivery of such notice and 30 days prior to the Commitment
Termination Date; provided that:
 

(A)  
the minimum amount of the Commitment of any Assuming Lender, and the minimum
amount of the increase of the Commitment of any Increasing Lender, as part of
such Commitment Increase shall be $10,000,000 or a larger multiple of
$1,000,000;

 
34

--------------------------------------------------------------------------------


 

(B)  
the aggregate amount of all such Commitment Increases hereunder shall not exceed
$50,000,000;

 

(C)  
no Default shall have occurred and be continuing on such Commitment Increase
Date or shall result from the proposed Commitment Increase; and

 

(D)  
the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct on and as of the Commitment Increase
Date as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date).

 
(ii)  Effectiveness of Commitment Increase. Each Commitment Increase (and the
increase of the Commitment of each Increasing Lender and/or the new Commitment
of each Assuming Lender, as applicable, resulting therefrom) shall become
effective as of the relevant Commitment Increase Date upon receipt by the
Administrative Agent, on or prior to 9:00 a.m., New York time, on such
Commitment Increase Date, of (A) a certificate of a duly authorized officer of
the Borrower stating that the conditions with respect to such Commitment
Increase under this paragraph (c) have been satisfied and (B) an agreement, in
form and substance satisfactory to the Borrower and the Administrative Agent,
pursuant to which, effective as of such Commitment Increase Date, the Commitment
of each such Increasing Lender shall be increased or each such Assuming Lender,
as applicable, shall undertake a Commitment, duly executed by such Increasing
Lender or Assuming Lender, as the case may be, and the Borrower and acknowledged
by the Administrative Agent. Upon the Administrative Agent’s receipt of a fully
executed agreement from each Increasing Lender and/or Assuming Lender referred
to in clause (B) above, together with the certificate referred to in clause (A)
above, the Administrative Agent shall record the information contained in each
such agreement in the Register and give prompt notice of the relevant Commitment
Increase to the Borrower and the Lenders (including, if applicable, each
Assuming Lender). On each Commitment Increase Date, the Borrower shall
simultaneously (i) prepay in full the outstanding Loans (if any) held by the
Lenders immediately prior to giving effect to the relevant Commitment Increase,
(ii) if the Borrower shall have so requested in accordance with this Agreement,
borrow new Loans from all Lenders (including, if applicable, any Assuming
Lender) such that, after giving effect thereto, the Loans (in the respective
Currencies) are held ratably by the Lenders in accordance with their respective
Commitments (after giving effect to such Commitment Increase) and (iii) pay to
the Lenders the amounts, if any, payable under Section 2.16.
 
SECTION 2.10  Repayment of Loans; Evidence of Debt.
 
35

--------------------------------------------------------------------------------


 
(a)  Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of the Loans on the Commitment Termination Date.
 
(b)  Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment. If the Borrower fails to make
a timely selection of the Borrowing or Borrowings to be repaid or prepaid, such
payment shall be applied, first, to pay any outstanding ABR Borrowings and,
second, to other Borrowings in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each payment of a Borrowing shall be applied ratably
to the Loans included in such Borrowing.
 
(c)  Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts and Currency of principal and interest payable and paid to
such Lender from time to time hereunder.
 
(d)  Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount and
Currency of each Loan made hereunder, the Type thereof and each Interest Period
therefor, (ii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount and Currency of any sum received by the Administrative
Agent hereunder for account of the Lenders and each Lender’s share thereof.
 
(e)  Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(f)  Promissory Notes. Any Lender may request that Loans made by it to the
Borrower be evidenced by a promissory note of the Borrower. In such event, the
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) in a principal amount equal to such Lender’s Commitment and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).
 
SECTION 2.11  Prepayment of Loans.
 
(a)  Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without premium
or penalty, subject to the requirements of this Section; provided that, if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.16. Partial prepayments of Loans (other than Swingline
Loans) shall be in an aggregate principal amount of $500,000 or a whole multiple
thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof.
 
36

--------------------------------------------------------------------------------


 
(b)  Mandatory Prepayments Due to Currency Fluctuations. On each Quarterly Date
and promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate outstanding principal amount of the Loans to the extent there
shall be any Loans denominated in any Foreign Currency at such time. For the
purpose of this determination, the outstanding principal amount of any Loan that
is denominated in any Foreign Currency shall be deemed to be the Dollar
Equivalent of the amount in the Foreign Currency of such Loan, determined as of
such Quarterly Date or, in the case of a Currency Valuation Notice received by
the Administrative Agent prior to 11:00 a.m., London time, on a Business Day, on
such Business Day or, in the case of a Currency Valuation Notice otherwise
received, on the first Business Day after such Currency Valuation Notice is
received. Upon making such determination, the Administrative Agent shall
promptly notify the Lenders and the Borrower thereof. If, on the date of such
determination, the aggregate outstanding principal amount of the Loans
denominated in Foreign Currencies exceeds 105% of the Aggregate Foreign Currency
Sublimit Dollar Amount or the Aggregate Revolving Credit Exposure exceeds the
Aggregate Commitment, the Borrower shall, if requested by the Required Lenders
(through the Administrative Agent), prepay, without premium, penalty or any
reduction in the Commitments, the Loans in such amounts as shall be necessary so
that after giving effect thereto the aggregate outstanding principal amount of
the Loans does not exceed the Aggregate Foreign Currency Sublimit Dollar Amount;
provided that, if a Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.16. For purposes hereof, “Currency Valuation Notice”
means a notice given by the Required Lenders to the Administrative Agent stating
that such notice is a “Currency Valuation Notice” and requesting that the
Administrative Agent determine the aggregate outstanding principal amount of the
Loans. The Administrative Agent shall not be required to make more than one
valuation determination pursuant to Currency Valuation Notices within any
rolling three month period.
 
(c)  Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m., New York City
time (or, in the case of a Borrowing denominated in a Foreign Currency,
11:00 a.m., London time), three Business Days before the date of prepayment or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13 and shall be made in the manner specified in Section 2.10(b).
 
37

--------------------------------------------------------------------------------


 
SECTION 2.12  Fees.
 
(a)  Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily amount of the Available Commitment of such Lender
during the period from and including the Effective Date to but excluding the
earlier of the date such Commitment terminates and the Commitment Termination
Date. Accrued commitment fees shall be payable on each Quarterly Date and on the
earlier of the date the Commitments terminate and the Commitment Termination
Date, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, the
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans and LC Exposure of such Lender.
 
(b)  Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Rate applicable to interest on Eurocurrency Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Lender a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the
Aggregate LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Aggregate Commitment and the date on which there ceases to be any LC Exposure,
as well as the Issuing Lender’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Lender pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(c)  Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.
 
(d)  Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in Dollars and immediately available funds, to the Administrative Agent (or to
the Issuing Lender, in the case of fees payable to it) for distribution, in the
case of facility fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances.
 
38

--------------------------------------------------------------------------------


 
SECTION 2.13  Interest.
 
(a)  ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at a
rate per annum equal to the Alternate Base Rate plus the Applicable Rate.
 
(b)  Eurocurrency Loans. The Loans comprising each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.
 
(c)  Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2% plus the rate otherwise applicable to such
Loan as provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d)  Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Commitment Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Borrowing denominated
in Dollars prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.
 
(e)  Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.14  Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing (the Currency of such Borrowing
herein called the “Affected Currency”):
 
(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for the Affected Currency for such
Interest Period; or
 
(b)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for the Affected Currency for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their respective Loans included in such Borrowing for such Interest Period;
 
39

--------------------------------------------------------------------------------


 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective and, if the Affected Currency is Dollars,
such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing, (ii) if the Affected Currency is Dollars and any Borrowing
Request requests a Eurocurrency Borrowing denominated in Dollars, such Borrowing
shall be made as an ABR Borrowing and (iii) if the Affected Currency is a
Foreign Currency, any Borrowing Request that requests a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective.
 
SECTION 2.15  Increased Costs.
 
(a)  Increased Costs Generally. If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Lender; or
 
(ii)  impose on any Lender or the Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, in
Dollars, such additional amount or amounts as will compensate such Lender or the
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.
 
(b)  Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Lender, to a level below that which such Lender or the Issuing Lender or
such Lender’s or the Issuing Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, in
Dollars, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.
 
40

--------------------------------------------------------------------------------


 
(c)  Certificates from Lenders. A certificate of a Lender or the Issuing Lender
setting forth the amount or amounts, in Dollars, necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.
 
(d)  Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender or the Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.16  Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.11(d) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by the Borrower pursuant to Section 2.19(b) of any Eurocurrency Loan other than
on the last day of an Interest Period therefor, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan denominated in the Currency of such Loan for the period from
the date of such payment, conversion, failure or assignment to the last day of
the then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the Adjusted LIBO Rate for such Currency
for such Interest Period, over (ii) the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an affiliate of such Lender) for deposits denominated in
such Currency from other banks in the eurocurrency market at the commencement of
such period. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
 
41

--------------------------------------------------------------------------------


 
SECTION 2.17  Taxes.
 
(a)  Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that, if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Lender (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
 
(b)  Payment of Other Taxes by the Borrowers. In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
 
(c)  Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.
 
(d)  Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)  Non-U.S. Lenders. Any Non-U.S. Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate. Notwithstanding any other
provision of this paragraph, a Non-U.S. Lender shall not be required to deliver
any documentation pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.
 
42

--------------------------------------------------------------------------------


 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Non-U.S.
Lender shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Non-U.S. Lender becomes a Lender under this Agreement or under an
Assignment and Assumption (and from time to time thereafter upon the request of
the Borrower or the Administrative Agent, but only if such Non-U.S. Lender is
legally entitled to do so), whichever of the following is applicable:
 
(i)  duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
 
(ii)  duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)  in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv)  any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States of America Federal withholding
tax duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
Any Lender that is not a Non-U.S. Lender shall deliver to Borrower and the
Administrative Agent copies of Internal Revenue Service Form W-9 (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Lender becomes a Lender under this Agreement or under an Assignment
and Assumption (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent).
 
(f)  Refunds. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph (f) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
43

--------------------------------------------------------------------------------


 
SECTION 2.18  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)  Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) or under any other Loan Document (except to the extent otherwise
provided therein) prior to 12:00 noon, Local Time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Lender as expressly provided herein
and payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03, which shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All amounts owing under this Agreement (including commitment
fees, payments required under Section 2.15, and payments required under
Section 2.16 relating to any Loan denominated in Dollars, but not including
principal of, and interest on, any Loan denominated in any Foreign Currency or
payments relating to any such Loan required under Section 2.16, which are
payable in such Foreign Currency) or under any other Loan Document (except to
the extent otherwise provided therein) are payable in Dollars. Notwithstanding
the foregoing, if the Borrower shall fail to pay any principal of any Loan when
due (whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), the unpaid portion of such Loan shall, if such Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if the Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.
 
(b)  Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
 
44

--------------------------------------------------------------------------------


 
(c)  Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing shall be made from the Lenders, each payment of commitment
fee under Section 2.12 shall be made for account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.09
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (ii) each Borrowing
shall be allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Loans) or their respective
Loans that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of Loans
by the Borrower shall be made for account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Loans held by them; and
(iv) each payment of interest on Loans by the Borrower shall be made for account
of the Lenders pro rata in accordance with the amounts of interest on such Loans
then due and payable to the respective Lenders.
 
(d)  Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that,
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
(e)  Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or the Issuing Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
45

--------------------------------------------------------------------------------


 
(f)  Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(e), 2.05(b)
or 2.18(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.
 
SECTION 2.19  Mitigation Obligations; Replacement of Lenders.
 
(a)  Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.17, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)  Replacement of Lenders. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.17, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Commitment is being assigned, the Issuing
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
 
46

--------------------------------------------------------------------------------


 
ARTICLE III
GUARANTEE
 
SECTION 3.01  The Guarantee. Unless a Holdings Change of Control Transaction
shall have occurred:
 
(a)  Holdings hereby unconditionally and irrevocably, guarantees to the
Administrative Agent, for the ratable benefit of each Secured Party and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Borrower Obligations (such
obligations being herein collectively called the “Guaranteed Obligations”).
Holdings hereby further agrees that its guarantee under this Section constitutes
a guarantee of payment when due and not of collection, and waives any right to
require that any resort be had by the Administrative Agent or any Secured Party
to any of the security held for payment of the Borrower Obligations or to any
balance of any deposit account or credit on the books of the Administrative
Agent or any Secured Party in favor of the Borrower or any other person.
 
(b)  The guarantee contained in this Section shall remain in full force and
effect until all the Borrower Obligations and the obligations of Holdings under
the guarantee contained in this Section shall have been satisfied by payment in
full, no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that from time to time during the term of this
Agreement the Borrower may be free from any of its Obligations.
 
(c)  No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Secured Party from the Borrower, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of Holdings hereunder which shall,
notwithstanding any such payment (other than any payment made by Holdings in
respect of the Borrower Obligations or any payment received or collected from
Holdings in respect of the Borrower Obligations), remain liable for the Borrower
Obligations up to the maximum liability of Holdings hereunder until the Borrower
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Commitments are terminated.
 
SECTION 3.02  Obligations Unconditional. The obligations of Holdings under
Section 3.01 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement or any
other Loan Document, any of the Borrower Obligations or any other agreement or
instrument referred to herein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section that the obligations of Holdings hereunder shall be absolute and
unconditional under any and all circumstances. Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of Holdings hereunder, which
shall remain absolute and unconditional as described above:
 
47

--------------------------------------------------------------------------------


 
(a)  at any time or from time to time, without notice to Holdings, the time for
any performance of or compliance with any of their respective Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;
 
(b)  any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;
 
(c)  the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
their respective Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or
 
(d)  any lien or security interest granted to, or in favor of, the
Administrative Agent or any Secured Party as security for any of the Guaranteed
Obligations shall fail to be perfected.
 
Holdings hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Secured Party exhaust any right, power or remedy or proceed against
the Borrower under this Agreement or any other agreement or instrument referred
to herein, or against any other Person under any other guarantee of, or security
for, any of their respective Guaranteed Obligations.
 
SECTION 3.03  Reinstatement. The obligations of Holdings under this Article
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower in respect of the relevant Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
such Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and Holdings agrees that it will
indemnify the Administrative Agent and each Secured Party on demand for all
reasonable costs and expenses (including fees of counsel) incurred by the
Administrative Agent or each such Secured Party in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.
 
SECTION 3.04  Subrogation. Holdings hereby agrees that, until the payment and
satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement, it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 3.01, whether by subrogation or otherwise, against the
Borrower or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.
 
SECTION 3.05  Remedies. Holdings agrees that, as between Holdings and the
Secured Parties, the Obligations of the Borrower under this Agreement may be
declared to be forthwith due and payable as provided in Article VIII (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Article VIII) for purposes of Section 3.01 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such Obligations
from becoming automatically due and payable) as against the Borrower and that,
in the event of such declaration (or such Obligations being deemed to have
become automatically due and payable), such Obligations (whether or not due and
payable by the Borrower) shall forthwith become due and payable by Holdings for
purposes of Section 3.01.
 
48

--------------------------------------------------------------------------------


 
SECTION 3.06  Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
 
SECTION 3.07  General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of Holdings under Section 3.01 would
otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by Holdings, any Lender, the Administrative Agent or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
Holdings and the Borrower, jointly and severally, represent and warrant to the
Lenders that:
 
SECTION 4.01  Organization; Powers. Each Group Member is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
 
SECTION 4.02  Authorization; Enforceability. The Transactions are within the
Borrower’s and each other Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, by all necessary
shareholder action. This Agreement and each of the other Loan Documents have
been duly executed and delivered by each Loan Party party thereto and
constitutes, or when executed and delivered by such Loan Party will constitute,
a legal, valid and binding obligation of such Loan Party, enforceable against
each Loan Party in accordance with its terms, except as such enforceability may
be limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
SECTION 4.03  Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been obtained
or made and are in full force and effect and (ii) filings and recordings in
respect of the Liens created pursuant to the Security Documents, (b) will not
violate in any material respect any Requirement of Law, (c) will not violate in
any material respect or result in a material default under any Contractual
Obligation upon any Group Member or its assets, or give rise to a right
thereunder to require any payment to be made by any such Person, and (d) except
for the Liens created pursuant to the Security Documents, will not result in the
creation or imposition of any Lien on any asset of any Group Member.
 
49

--------------------------------------------------------------------------------


 
SECTION 4.04  Financial Condition; No Material Adverse Change.
 
(a)  Financial Condition. The Borrower has heretofore furnished to the Lenders
its consolidated balance sheet and statements of income, stockholders’ equity
and cash flows as of and for the fiscal years ended September 30, 2006 and
September 30, 2007, in each case, reported on by Grant Thornton LLP, and its
unaudited consolidated balance sheet and the related unaudited consolidated
statements of income, stockholders’ equity and cash flows for the three-month
period ended December 31, 2007. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its Subsidiaries as of such dates and for such periods
and, except with respect to such unaudited financial statements for the
three-month period ended December 31, 2007, in accordance with GAAP. There are
no liabilities of the Borrower or any of its Subsidiaries, fixed or contingent,
which are material in relation to the consolidated financial condition of the
Borrower that are not reflected in such financial statements or in the notes
thereto, other than liabilities arising in the ordinary course of business since
September 30, 2007.
 
(b)  No Material Adverse Change. Since September 30, 2007, there has not
occurred any event, development or circumstance that has had or could reasonably
be expected to have a Material Adverse Effect.
 
SECTION 4.05  Properties.
 
(a)  Property Generally. Each Group Member has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
subject only to Liens permitted by Section 7.02 and except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
 
(b)  Intellectual Property. Each Group Member owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and, to the Borrower’s knowledge, the use thereof by
any Group Member does not infringe upon the rights of any other Person except
for any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 4.06  Litigation and Environmental Matters.
 
(a)  Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting any Group Member
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or that involve this Agreement or the Transactions.
 
50

--------------------------------------------------------------------------------


 
(b)  Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, no Group Member
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) has actual knowledge of any event or circumstance which is
reasonably expected to give rise to any Environmental Liability.
 
(c)  Disclosed Matters. Since the date of this Agreement, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
 
SECTION 4.07  Compliance with Laws and Contractual Obligations. Each Group
Member is in compliance with all Requirements of Law applicable to it or its
property or all Contractual Obligations binding upon it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 4.08  Investment Company Status. No Group Member is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
 
SECTION 4.09  Taxes. Each Group Member has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which such
Person has set aside on its books adequate reserves or (b) to the extent that
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 4.10  ERISA; Employee Benefit Plans.
 
(a)  No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $20,000,000 the fair market value of the assets of such Plan.
 
(b)  Except as could not reasonably be expected to have a Material Adverse
Effect, the accrued benefit obligations of each Foreign Plan (based on those
assumptions used to fund such Foreign Plan) with respect to all current and
former participants do not exceed the assets of such Foreign Plan.
 
51

--------------------------------------------------------------------------------


 
SECTION 4.11  Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
other Group Member is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower or any other
Group Member to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement and the other Loan Documents or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions that were
believed by the Borrower to be reasonable at the time made, it being understood
that the actual results may vary from the results projected therein.
 
SECTION 4.12  Use of Credit. No Group Member is engaged principally, or as one
of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock, and no part of the proceeds of any extension of credit hereunder will be
used to buy or carry any Margin Stock.
 
SECTION 4.13  Burdensome Agreements. Except as set forth on Schedule 4.13, to
the Borrower’s knowledge, no Group Member is a party to or bound by, nor are any
of the properties or assets owned by any Group Member used in the conduct of
their respective businesses affected by, any agreement, ordinance, resolution,
decree, bond, note, indenture, order or judgment, including, without limitation,
any of the foregoing relating to any Environmental Liability, that could
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 4.14  Labor Matters. Except as set forth on Schedule 4.14, (a) no
collective bargaining agreement or other labor contract to which any Group
Member is a signatory will expire during the term of this Agreement, (b) to the
Borrower’s knowledge, no union or other labor organization is seeking to
organize, or to be recognized as bargaining representative for, a bargaining
unit of employees of any Group Member, (c) there is no pending or, to the
Borrower’s knowledge, threatened strike, work stoppage, material unfair labor
practice claim or charge, arbitration or other material dispute with any union
or other labor organization affecting any Group Member or its union-represented
employees, in each case the consequences of which could reasonably be expected
to affect aggregate business (regardless of division or entity) of the Group
Members which business generated gross revenues in excess of $50,000,000
individually or in the aggregate in the prior fiscal year, (d) there are no
actions, suits, charges, demands, claims, counterclaims or proceedings pending
or, to the best of the Borrower’s knowledge, threatened against any Group
Member, by or on behalf of, or with, its employees, other than any such actions,
suits charges, demands, claims, counterclaims or proceedings arising in the
ordinary course of business that could not reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 4.15  Security Documents. The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral as further described therein and proceeds thereof. In the case of:
(i) the Pledged Stock as defined and described in the Guarantee and Collateral
Agreement, when stock certificates representing such Pledged Stock are delivered
to the Administrative Agent, (ii) other Collateral as further described in
Guarantee and Collateral Agreement, when financing statements and other filings
specified on Schedule 4.15 in appropriate form are filed in the offices
specified on Schedule 4.15, and, (iii) property acquired after the date hereof
any other action required pursuant to Section 6.11, the security interest
created pursuant to the Guarantee and Collateral Agreement shall constitute
valid perfected security interests in such Collateral and the proceeds thereof
(to the extent a security interest in such Collateral can be perfected through
the filing of such financing statements and the delivery of such Pledged Stock
or the taking of such actions required pursuant to Section 6.11), as security
for the Obligations (as defined in the Guarantee and Collateral Agreement), in
each case prior and superior in right to any other Person (except, in the case
of Collateral other than Pledged Stock, Liens permitted by Section 7.02).
 
52

--------------------------------------------------------------------------------


 
SECTION 4.16  Holdings. Holdings is a newly formed special purpose wholly-owned
Subsidiary of the Parent whose business and assets consist exclusively of
ownership of Capital Stock of the Borrower.
 
SECTION 4.17  Parent Real Estate Assets. Schedule 4.17 sets forth a complete
list of all real property assets owned by the Parent Real Estate Subsidiaries as
of the Effective Date as well as all liabilities of the Parent Real Estate
Subsidiaries as of the Effective Date.
 
ARTICLE V
CONDITIONS
 
SECTION 5.01  Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Lender to issue Letters of Credit hereunder shall not become
effective until the date on which the Administrative Agent shall have received
each of the following documents, each of which shall be satisfactory to the
Administrative Agent in form and substance (or such condition shall have been
waived in accordance with Section 10.02):
 
(a)  Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement executed on behalf of the Borrower, Holdings, the Administrative
Agent and each of the Lenders or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of an executed
signature page to this Agreement) that such party has executed a counterpart of
this Agreement.
 
(b)  Guarantee and Collateral Agreement. (i) A copy of the Guarantee and
Collateral Agreement, executed and delivered by Holdings, the Borrower and each
Subsidiary Guarantor, and (ii) an Acknowledgement and Consent in the form
attached to the Guarantee and Collateral Agreement, executed and delivered by
each Issuer (as defined therein), if any, that is not a Loan Party.
 
(c)  Opinions of Counsel to the Group Members. Written opinions (addressed to
the Administrative Agent and the Lenders and dated as of the Effective Date) of
(i) Moomjian, Waite, Wactlar & Coleman, corporate counsel for the Group Members,
substantially in the form of Exhibit C, and (ii) Dechert LLP, special counsel to
the Group Members, substantially in the form of Exhibit D, and covering such
other matters relating to the Group Members, this Agreement or the Transactions
as the Administrative Agent shall reasonably request (and the Borrower hereby
instructs such counsel to deliver such opinions to the Lenders and the
Administrative Agent).
 
53

--------------------------------------------------------------------------------


 
(d)  Corporate Documents. Such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Borrower and each other Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Borrower and each other Loan Party, this Agreement or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel.
 
(e)  Officer’s Certificate. A certificate, dated the Effective Date and signed
by a senior executive officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of the first sentence of
Section 5.02.
 
(f)  Repayment of Amounts under the Existing Credit Agreement. Evidence that the
principal of and interest on outstanding loans, and all accrued fees and all
other amounts owing, under the Existing Credit Agreement shall have been (or
shall be simultaneously) paid in full, the commitments thereunder shall have
been (or shall be simultaneously) terminated, all letters of credit issued
thereunder shall cease to be outstanding thereunder and all liens created in
connection therewith shall have been (or shall be simultaneously) released.
 
(g)  Lien Searches. The results of a recent lien search in each of the
jurisdictions of organization of each of the Loan Parties, and such search shall
reveal no liens on any of the assets of any Loan Party except for liens
permitted by Section 7.02 or discharged on or prior to the Effective Date
pursuant to documentation reasonably satisfactory to the Administrative Agent.
 
(h)  Pledged Stock; Stock Powers; Pledged Notes. (i) The certificates
representing the shares of Capital Stock pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Guarantee and Collateral Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
 
(i)  Filings, Registrations and Recordings. Evidence that each document
(including any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.02),
shall be in proper form for filing, registration or recordation.
 
(j)  Other Documents. A copy of the Management Agreement and such other
documents as the Administrative Agent or any Lender may reasonably request.
 
The obligation of each Lender to make its initial extension of credit hereunder
is also subject to the payment by the Borrower of such fees and expenses as the
Borrower shall have agreed to pay to any Lender, the Administrative Agent or the
Arranger in connection herewith, including the reasonable fees and expenses of
Simpson Thacher & Bartlett LLP, legal counsel to JPMCB, in connection with the
negotiation, preparation, execution and delivery of this Agreement and the other
Loan Documents (to the extent that written statements for such fees and expenses
have been delivered to the Borrower).
 
54

--------------------------------------------------------------------------------


 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Lender to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 10.02) at or prior to 3:00 p.m., New York City time, on April 30, 2008.
 
SECTION 5.02  Each Credit Event. The obligation of each Lender to make any Loan,
and of the Issuing Lender to issue, amend, renew or extend any Letter of Credit,
is additionally subject to the satisfaction of the following conditions:
 
(a)  the representations and warranties of Holdings and the Borrower set forth
in this Agreement, and of each Loan Party in each of the Loan Documents to which
it is a party, shall be true and correct in all material respects on and as of
the date of such Loan or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable; and
 
(b)  at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of the immediately preceding sentence.
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, each of Holdings and the Borrower
covenants and agrees with the Lenders that:
 
SECTION 6.01  Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a)  on the date that is the earliest of (i) the date on which the same shall
have been filed with the SEC, (ii) the date the same are required to be filed
with the SEC (without regard to any extension of the SEC’s filing requirements)
and (iii) the day which is 120 days after the end of each fiscal year of the
Borrower, the audited consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by Grant Thornton
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP;
 
55

--------------------------------------------------------------------------------


 
(b)  on the date that is the earliest of (i) the date on which the same shall
have been filed with the SEC, (ii) the date the same are required to be filed
with the SEC (without regard to any extension of the SEC’s filing requirements)
and (iii) the day which is 60 days after the end of each of the first three
quarterly periods of each fiscal year of the Borrower, the consolidated balance
sheets and related consolidated statements of income and cash flows of the
Borrower and its Subsidiaries as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;
 
(c)  concurrently with any delivery of financial statements under paragraph (a)
or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 7.01, 7.06 and 7.11 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 4.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
 
(d)  concurrently with any delivery of financial statements under paragraph (a)
of this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Event of Default
arising as a result of non-compliance with Article VII, including Section 7.11
(which certificate may be limited to the extent required by accounting rules or
guidelines);
 
(e)  promptly upon receipt thereof, copies of all other reports submitted to the
Borrower by its independent certified public accountants in connection with any
annual or interim audit or review of the books of the Borrower made by such
accountants;
 
(f)  annually, as soon as available, but in any event within 120 days after the
last day of each fiscal year of the Borrower, consolidated and consolidating
projections of the Borrower and its Subsidiaries for the following five fiscal
years of the Borrower;
 
(g)  promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the Loan
Parties or any of their ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Group Members
and/or their ERISA Affiliates shall promptly make a request for such documents
or notices from such administrator or sponsor and the Borrower shall provide
copies of such documents and notices promptly after receipt thereof; and
 
56

--------------------------------------------------------------------------------


 
(h)  if applicable, promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Group Member with the SEC, or any Governmental Authority succeeding to any
or all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
 
(i)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Group Member, or
compliance with the terms of this Agreement and the other Loan Documents, as the
Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to Sections 6.01(a), (b) or, if
applicable (h) (to the extent any such documents are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the date
(i) on which the Borrower posts such documents or provides a link thereto on the
Borrower’s website or (ii) on which such documents are posted on the Borrower’s
behalf on Intralinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide the
Administrative Agent with electronic mail versions of such documents.
 
SECTION 6.02  Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a)  the occurrence of any Default;
 
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates, other than disputes in the ordinary course of business
or, whether or not in the ordinary of business, disputes involving amounts
exceeding $7,500,000 (excluding, however, any actions relating to workers’
compensation claims or negligence claims relating to use of motor vehicles, if
fully covered by insurance, subject to deductibles);
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and any of its ERISA Affiliates in an aggregate amount
exceeding $20,000,000;
 
(d)  the assertion of any environmental claim by any Person against, or with
respect to the activities of, the Borrower or any other Group Member and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any environmental claim or
alleged violation that, alone or together with any other such matters that have
occurred, could reasonably be expected to result in liability of the Group
Members in an aggregate amount exceeding $5,000,000; and
 
57

--------------------------------------------------------------------------------


 
(e)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 6.03  Existence; Conduct of Business. Each of Holdings and the Borrower
will, and will cause each of its Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 7.03.
 
SECTION 6.04  Payment of Obligations. Each of Holdings and the Borrower will,
and will cause each of its Subsidiaries to, pay its obligations, including tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) Holdings, the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 6.05  Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.
 
SECTION 6.06  Maintenance of Insurance. Each of Holdings and the Borrower will,
and will cause each of its Subsidiaries to, maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations; provided that the
Borrower may maintain self-insurance consistent with its past practices and
policies.
 
SECTION 6.07  Books and Records. Each of Holdings and the Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities.
 
SECTION 6.08  Inspection Rights. Each of Holdings and the Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided that such visit or discussions shall be at the
expense of the Administrative Agent or any Lender, as applicable, unless a
Default has occurred and is continuing in which case the expenses of the
Administrative Agent or any Lender, as applicable, in connection therewith shall
be paid or reimbursed by the Borrower.
 
58

--------------------------------------------------------------------------------


 
SECTION 6.09  Compliance with Laws and Contractual Obligations. Each of Holdings
and the Borrower will, and will cause each of its Subsidiaries to, comply with
all Requirements of Law (including any Environmental Laws) applicable to it or
its property, and all Contractual Obligations binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 6.10  Use of Proceeds and Letters of Credit. The proceeds of the Loans,
and the Letters of Credit issued hereunder, will only be used by the Borrower
(i) to make loans to the Parent expressly permitted under Section 7.06(h) and
Restricted Payments to Holdings expressly permitted under Section 7.07 and (ii)
to finance the working capital needs and general corporate purposes of the
Borrower and its Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.
 
SECTION 6.11  Collateral; Further Assurances.
 
(a)  New Property. With respect to any property acquired after the Effective
Date by any Group Member (other than (i) any property described in paragraph (c)
or (d) of this Section, (ii) any property subject to a Lien expressly permitted
by Section 7.02(d), (e) or (f), (iii) property acquired by any Excluded Foreign
Subsidiary or Immaterial Subsidiary and (iv) real property (including leased
real property)) as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, the Borrower will, and will
cause each of its Subsidiaries to, promptly, (A) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent reasonably deems necessary
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such property and (B) take all actions reasonably necessary
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in such property (subject to
Permitted Liens), including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be reasonably required by the Guarantee
and Collateral Agreement or by law or as reasonably may be requested by the
Administrative Agent.
 
(b)  Parent Real Estate Assets. If the Parent Real Estate Assets are not subject
to a Lien equal to at least 50% of fair market value of the Parent Real Estate
Assets within six months after acquisition thereof by the Borrower, then the
Borrower will as soon as reasonably practicable (i) execute and deliver a first
priority mortgage, in customary and reasonable form, in favor of the
Administrative Agent, for the benefit of the Secured Parties, covering such real
property, (ii) if requested by the Administrative Agent, provide the Secured
Parties with (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably specified by the Administrative
Agent, but such amount shall not be more than 110% of the allocated purchase
price to such Parent Real Estate Asset) as well as a current ALTA survey
thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary by the Administrative Agent in connection
with such mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent and (iii) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in customary
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
59

--------------------------------------------------------------------------------


 
(c)  New Subsidiary. With respect to any new Subsidiary (other than an Excluded
Foreign Subsidiary or an Immaterial Subsidiary) created or acquired after the
Effective Date by the Borrower or any of its Subsidiaries (which, for the
purposes of this paragraph, shall include any existing Subsidiary that ceases to
be an Excluded Foreign Subsidiary or an Immaterial Subsidiary), the Borrower
will, and will cause each of its Subsidiaries to, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent reasonably deems necessary to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by the Borrower or any of its Subsidiaries, as
applicable, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the Borrower or any of
its Subsidiaries, as applicable, (iii) cause such new Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement, (B) to take such actions
reasonably necessary to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as reasonably may be required by the Guarantee
and Collateral Agreement or by law or as reasonably may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a closing
certificate of such new Subsidiary, which certificate shall be in the form and
substance reasonably satisfactory to the Administrative Agent, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
customary form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
(d)  Excluded Foreign Subsidiaries. With respect to any new Excluded Foreign
Subsidiary created or acquired after the Effective Date by the Borrower or any
of its Subsidiaries (other than by any Excluded Foreign Subsidiary or any
Immaterial Subsidiary), the Borrower will, and will cause each of its
Subsidiaries to, promptly (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent reasonably deems necessary to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by the Borrower or any of
its Subsidiary (provided that in no event shall more than 66% of the total
outstanding voting Capital Stock of any such new Excluded Foreign Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such pledged Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the Borrower or its Subsidiary, as applicable, and take such other action as
reasonably may be necessary to perfect the Administrative Agent’s security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in customary form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.
 
60

--------------------------------------------------------------------------------


 
(e)  Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement including this Section, and the other Loan Documents.
 
ARTICLE VII
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Holdings and the Borrower covenants and agrees
with the Lenders that:
 
SECTION 7.01  Indebtedness; Guarantees.
 
(a)  The Borrower will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Indebtedness, except:
 
(i)  Indebtedness of any Loan Party pursuant to any Loan Document (including,
without limitation, any additional Indebtedness incurred pursuant to any
Commitment Increase);
 
(ii)  Indebtedness of the Borrower to any other Group Member and of any
Subsidiary to any other Group Member; provided Indebtedness of Group Members
which are not Loan Parties to Group Members which are Loan Parties must also be
expressly permitted by Section 7.06(d) or (s);
 
(iii)  Indebtedness outstanding on the date hereof and listed on Schedule
7.01(a) and any refinancings, refundings, renewals, replacement, waivers,
amendments, amendments and restatements or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);
 
(iv)  Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens expressly permitted by Section 7.02(e) in an aggregate
principal amount not to exceed $20,000,000 at any one time outstanding;
 
(v)  Guarantees expressly permitted by Section 7.01(b);
 
(vi)  Indebtedness secured by Liens expressly permitted under Section 7.02(g)
not exceeding $20,000,000 in the aggregate at any one time outstanding;
 
(vii)  Indebtedness arising from the endorsement of instruments, the honoring by
a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn in the ordinary course of business against insufficient
funds, or in respect of netting services, overdraft protections or otherwise in
connection with the operation of customary deposit accounts in the ordinary
course of business;
 
61

--------------------------------------------------------------------------------


 
(viii)  Indebtedness with respect to (A) property casualty or liability
insurance, (B) financing of insurance premiums with the providers of such
insurance or their Affiliates, (C) take-or-pay obligations in supply
arrangements consistent with past practice, (D) self-insurance obligations, (E)
performance, bid, surety, custom, utility and advance payment bonds, or (F)
performance and completion guaranties, in each case, in the ordinary course of
business;
 
(ix)  Indebtedness arising from agreements providing for indemnification or
similar obligations in each case incurred in connection with an acquisition or
other Investment expressly permitted by Section 7.06 or any disposition
expressly permitted by Section 7.04;
 
(x)  Indebtedness in the form of customary obligations under indemnification,
incentive, non-compete, consulting, deferred compensation, earn-out (based on
the income of the assets acquired after the acquisition thereof) or other
customary similar arrangements otherwise permitted hereunder;
 
(xi)  Indebtedness resulting from judgments not resulting in an Event of Default
under paragraph (k) of Article VIII;
 
(xii)  Indebtedness resulting from unfunded pension fund and other employee
benefit plan obligations and liabilities to the extent that they are permitted
to remain unfunded under applicable law;
 
(xiii)  Indebtedness resulting from Swap Agreements permitted hereunder;
 
(xiv)  Indebtedness consisting of guaranties of loans made to officers,
directors or employees of any Group Member in an aggregate amount which shall
not exceed $2,000,000 at any one time outstanding;
 
(xv)  Indebtedness that is unsecured so long as, after giving effect to the
incurrence of such Indebtedness on a pro forma basis, (A) the Borrower is in
compliance with Section 7.11 as of the end of the most recent fiscal quarter for
which financial statements have been delivered and (B) no Default shall have
occurred and be continuing, and, without limiting any of the forgoing, any
refinancings, refundings, renewals, replacement, waivers, amendments, amendments
and restatements or extensions thereof (without increasing, or shortening the
maturity of, the principal amount thereof); and
 
(xvi)  in addition to Indebtedness otherwise expressly permitted by this
Section, Indebtedness of the Borrower or any of its Subsidiaries in an aggregate
principal amount not to exceed $10,000,000 at any one time outstanding.
 
(b)  The Borrower will not, and will not permit any of its Subsidiaries to,
assume, endorse, be or become liable for, or Guarantee, the obligations of any
other Person (except by the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business), except for:
 
62

--------------------------------------------------------------------------------


 
(i)  Guarantees existing on the date hereof and set forth on Schedule 7.01(b);
 
(ii)  Guarantees by the Borrower or any Subsidiary of obligations of the
Borrower or any Subsidiary Guarantor (including, without limitation, all
Indebtedness expressly permitted under Section 7.01(a));
 
(iii)  Guarantees by a Subsidiary of obligations of Holdings or the Borrower
under leases for real or personal property, provided that such Subsidiary will
utilize all or a portion of such property;
 
(iv)  Guarantees by any Group Member of Indebtedness expressly permitted under
Section 7.01(vi);
 
(v)  Guarantees by the Borrower or any Subsidiary of obligations of the Parent
arising as a result of the Parent Letters of Credit; and
 
(vi)  in addition to Guarantees otherwise expressly permitted by this Section,
Guarantees of the Borrower and its Subsidiaries not to exceed $10,000,000 at any
one time outstanding.
 
SECTION 7.02  Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
 
(a)  Liens created pursuant to the Loan Documents;
 
(b)  Permitted Liens;
 
(c)  any Lien on any property or asset of the Borrower or any of its
Subsidiaries existing on the date hereof and set forth on Schedule 7.02
(excluding, however, following the making of the initial Loans hereunder as of
the Effective Date, Liens securing Indebtedness to be repaid with the proceeds
of such Loans, as indicated on Schedule 7.02); provided that (i) no such Lien
shall extend to any other property or asset of the Borrower or any of its
Subsidiaries and (ii) any such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals, replacements and
combinations thereof that do not increase the outstanding principal amount
thereof or commitment therefor, in each case, as in effect on the date hereof;
 
(d)  any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary (including in connection with a Permitted
Acquisition); provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the original outstanding principal
amount thereof;
 
63

--------------------------------------------------------------------------------


 
(e)  Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness expressly permitted by Section 7.01, (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within six months
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of the
Borrower or any Subsidiary;
 
(f)  Liens on specifically identified inventory and accounts receivable covered
by bankers’ acceptances resulting from import letters of credit which do not
cover any assets other than those financed with such bankers’ acceptances;
 
(g)  Liens on the Parent Real Estate Asset securing Indebtedness not exceeding
$20,000,000 in the aggregate at any time outstanding; and
 
(h)  additional Liens not otherwise expressly permitted by this Section on any
property or asset of the Borrower or any Subsidiary in an aggregate amount not
exceeding $7,500,000.
 
SECTION 7.03  Mergers, Consolidations, Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), except that (i) any Subsidiary of the
Borrower may be merged or consolidated with or into the Borrower (provided that
the Borrower shall be the continuing or surviving corporation) or with or into
any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be the
continuing or surviving corporation), (ii) any other Subsidiary which is not a
Loan Party may be merged or consolidated with or into any other Subsidiary and
(ii) the Borrower or any of its Subsidiaries may make Permitted Acquisitions.
 
SECTION 7.04  Dispositions. The Borrower will not, and will not permit any of
its Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, any part of its business or
property, whether now owned or hereafter acquired (including receivables and
leasehold interests), except:
 
(a)  obsolete or worn-out property, tools or equipment no longer used or useful
in its business;
 
(b)  any inventory or other property sold or disposed of in the ordinary course
of business and for fair consideration;
 
(c)  any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its property (upon voluntary liquidation or otherwise)
to the Borrower or any Subsidiary (provided that, in the case of any such
transfer by a Subsidiary Guarantor, the transferee must also be a Subsidiary
Guarantor or the Borrower);
 
64

--------------------------------------------------------------------------------


 
(d)  the Capital Stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any other Subsidiary
(provided that, in the case of any such transfer by a Subsidiary Guarantor, the
transferee must also be a Subsidiary Guarantor or the Borrower);
 
(e)  the Borrower or any Subsidiary may sell, lease, transfer or otherwise
dispose of (i) its property and assets the fair market value of which does not
exceed in the aggregate in any fiscal year 5% of the consolidated assets of the
Borrower and its Subsidiaries as of the end of the immediately preceding fiscal
year (for which financial statements have been delivered) of the Borrower for
fair consideration and (ii) the Capital Stock of any Subsidiary (x) the net
revenues of which do not exceed in the aggregate in any fiscal year 5% of the
consolidated net revenues of the Borrower and its Subsidiaries or (y) the assets
of which do not exceed in the aggregate in any fiscal year 10% of the
consolidated assets of the Borrower and its Subsidiaries, in each case, as of
the end of the immediately preceding fiscal year (for which financial statements
have been delivered) of the Borrower for fair consideration;
 
(f)  the cross-licensing or licensing of intellectual property, in the ordinary
course of business;
 
(g)  the dispositions expressly permitted by Section 7.03;
 
(h)   the leasing, occupancy or sub-leasing of real property in the ordinary
course of business that would not materially interfere with the required use of
such real property by the Borrower or its Subsidiaries;
 
(i)  the sale or discount, in the ordinary course of business, of overdue
accounts receivable arising in the ordinary course of business, in connection
with the compromise or collection thereof;
 
(j)  transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;
 
(k)  Liens expressly permitted by Section 7.02;
 
(l)  Restricted Payments expressly permitted by Section 7.07; and
 
(m)  the disposition of intercompany obligations expressly permitted by Section
7.06(e).
 


SECTION 7.05  Lines of Business. The Borrower will not, and will not permit any
of its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date hereof and businesses reasonably related thereto.
 
65

--------------------------------------------------------------------------------


 
SECTION 7.06  Investments and Acquisitions. The Borrower will not, and will not
permit any of its Subsidiaries to, make or suffer to exist any Investment in any
Person or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit,
except:
 
(a)  Permitted Investments;
 
(b)  Guarantees expressly permitted by Section 7.01(b) and any payments made in
respect of such Guarantees;
 
(c)  Investments (other than Investments expressly permitted under paragraph (a)
and (b) of this Section) existing on the date hereof and set forth on Schedule
7.06;
 
(d)  Investments by (i) the Borrower in any Subsidiary Guarantor or by any
Subsidiary in any Subsidiary Guarantor or in the Borrower; (ii) any Subsidiary
(that is not a Loan Party) in any Subsidiary (that is not a Loan Party) and
(iii) any Loan Party in a Subsidiary (that is not a Loan Party) not exceeding in
the aggregate $1,000,000;
 
(e)  the acquisition of the Capital Stock of the Parent Real Estate Subsidiaries
or the Parent Real Property Assets from the Parent for consideration not
exceeding the fair market value thereof as determined pursuant to the appraisals
by Rogers & Taylor Appraisers, Inc., dated October 17, 2007, which consideration
may consist of cash or setoff of intercompany obligations;
 
(f)  the Borrower and its Subsidiaries may make Permitted Acquisitions;
 
(g)  purchases of inventory and other property to be sold or used in the
ordinary course of business;
 
(h)  one or more loans to the Parent not exceeding in the aggregate $15,000,000
at any one time outstanding; provided that the foregoing limit shall be reduced
to $5,000,000 on the day which is 10 Business Days after Clopay Corporation
and/or its Subsidiaries or Affiliates (other than the Borrower and its
Subsidiaries) enter into new senior secured credit facilities after the
Effective Date;
 
(i)  any Restricted Payments expressly permitted by Section 7.07;
 
(j)  extensions of trade credit in the ordinary course of business;
 
(k)  Investments arising in connection with the incurrence of Indebtedness
expressly permitted by Section 7.01(a);
 
(l)  Investments (including debt obligations) received in the ordinary course of
business by the Borrower or any Subsidiary in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising out of
the ordinary course of business;
 
66

--------------------------------------------------------------------------------


 
(m)   Investments of the Borrower or any Subsidiary under Swap Agreements
permitted hereunder;
 
(n)  Investments of any Person in existence at the time such Person becomes a
Subsidiary pursuant to a transaction expressly permitted by any other paragraph
of this Section; provided that such Investment was not made in connection with
or anticipation of such Person becoming a Subsidiary;
 
(o)  Investments resulting from pledges and deposits referred to in paragraphs
(b) and (c) of the definition of “Permitted Liens”;
 
(p)  the forgiveness or conversion to equity of any Indebtedness expressly
permitted by Section 7.01(a)(ii);
 
(q)  negotiable instruments and deposits held in the ordinary course of
business;
 
(r)  acquisitions in an aggregate amount not to exceed $10,000,000 in any fiscal
year; provided that with respect to acquisitions of Foreign Subsidiaries and/or
assets located outside the United States of America, the aggregate consideration
paid in connection therewith shall not exceed $5,000,000 in any fiscal year; and
 
(s)  in addition to Investments otherwise expressly permitted by this Section,
Investments not exceeding in the aggregate $7,500,000.
 
SECTION 7.07  Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:
 
(a)  the Borrower may declare and pay dividends with respect to its Capital
Stock payable solely in additional shares of its Capital Stock;
 
(b)  the Borrower may declare and pay to Holdings (for distribution to the
Parent, if applicable) dividends, or make other payments, to pay the Borrower’s
allocated share of overhead and expenses incurred by the Parent or Holdings
(other than interest expense); provided that such amounts are used for such
purposes within 60 days after such amounts are paid;
 
(c)  the Borrower may declare and pay to Holdings dividends, the proceeds of
which will be used to pay, or to make payments to allow Parent, to pay Taxes
(including in respect of any consolidated, combined, unitary or affiliated group
or Tax Returns of Holdings, the Borrower or any of its Subsidiaries)
attributable to Borrower and its Subsidiaries, determined as if Borrower and its
Subsidiaries filed separately; provided that, in each case, the amount of such
payments in any year does not exceed the amount that Borrower and its
Subsidiaries would be required to pay in respect of federal, state and/or local
income Taxes, as applicable, for such year were the Borrower and its
Subsidiaries required to pay such taxes separately from the Parent, less the
amount of any such taxes paid directly by the Borrower or its Subsidiaries;
provided that such amounts are used for such purposes within 60 days after such
amounts are paid.
 
67

--------------------------------------------------------------------------------


 
(d)  the Borrower may declare and pay dividends, or make other payments, to
Holdings (for distribution to the Parent, if applicable) to provide for cash
collateral for the Parent Letters of Credit equal to 105% of the face amount of
such Parent Letters of Credit; and
 
(e)  the Borrower may pay a cash dividend to Holdings on the Closing Date, and
Holdings may pay a cash dividend to the Parent on the Closing Date, in an amount
not to exceed $50,000,000; and
 
(f)  the Borrower may declare and pay to Holdings dividends, or make other
payments, not otherwise permitted hereunder in an aggregate amount not to exceed
$10,000,000 in any fiscal year so long as, after giving effect thereto, (i) the
Consolidated Leverage Ratio for the period of the four consecutive fiscal
quarters of the Borrower most recently ended prior to such Restricted Payment
for which financial statements have been delivered does not exceed 1.50 to 1.0
and (ii) no Default shall have occurred and be continuing.
 
provided that nothing herein shall be deemed to prohibit the payment of
dividends by any Subsidiary of the Borrower to the Borrower, any other
Subsidiary of the Borrower or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Capital Stock of such
Subsidiary owned by such minority shareholder).
 
SECTION 7.08  Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:
 
(a)  transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from a Person that is not an Affiliate;
 
(b)  payments of management fees to the Parent pursuant to the Management
Agreement in an aggregate amount not to exceed, in any fiscal year, the greater
of (i) $250,000 or (ii) 7.5% of the Consolidated Pre-tax Income;
 
(c)  transactions between or among the Borrower and its wholly-owned
Subsidiaries not involving any other Affiliate;
 
(d)  any Investments permitted by Section 7.06;
 
(e)  any Restricted Payment permitted by Section 7.07; and
 
(f)  any Affiliate who is a natural person may serve as an employee or director
of the Borrower and receive reasonable compensation for his services in such
capacity.
 
SECTION 7.09  Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its Capital Stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; except:
 
68

--------------------------------------------------------------------------------


 
(a)  restrictions and conditions imposed by law or by this Agreement;
 
(b)  restrictions and conditions existing on the date hereof identified on
Schedule 7.09 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition);
 
(c)  customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder; and
 
(d)  (with respect to paragraph (a) above) (i) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (ii) customary provisions in leases and
other contracts restricting the assignment thereof.
 
SECTION 7.10  Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, other than Swap Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or any Subsidiary is exposed in the conduct of its business
or the management of its liabilities.
 
SECTION 7.11  Financial Covenants.
 
(a)  Consolidated Leverage Ratio. The Borrower will not permit the Consolidated
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Borrower to exceed, with respect to any period on or before
March 31, 2010, 3.00 to 1.0, with respect to any period after March 31, 2010,
but on or before March 31, 2012, 2.75 to 1.0, and with respect to any period
after March 31, 2012, but on or before the Commitment Termination Date, 2.50 to
1.0.
 
(b)  Consolidated Fixed Charges Ratio. The Borrower will not permit the
Consolidated Fixed Charge Coverage Ratio for any period of four consecutive
fiscal quarters of the Borrower to be less than 4.00 to 1.0.
 
(c)  Consolidated Net Worth. The Borrower will not permit the Consolidated Net
Worth at any time to be less than the sum of (i) $150,000,000 (less the amount
of any dividend paid on the Closing Date pursuant to Section 7.07(e)) and (ii)
50% of Consolidated Net Income of the Borrower and its Subsidiaries for each
fiscal quarter of the Borrower (beginning with the fiscal quarter ending March
31, 2008) for which such Consolidated Net Income is positive.
 
SECTION 7.12  Stock Issuance. The Borrower will not, and will not permit any of
its Subsidiaries to, issue any additional shares, or any right or option to
acquire any shares or any security convertible into any shares, of the Capital
Stock of any Subsidiary, except (a) in connection with dividends in Capital
Stock permitted by Section 7.07 and (b) to the Borrower or a Subsidiary.
 
69

--------------------------------------------------------------------------------


 
SECTION 7.13  Modifications of Certain Documents. The Borrower will not, and
will not permit any of its Subsidiaries to, consent to any modification,
amendment, supplement or waiver of any of the provisions of the charter, by-laws
or other organizational documents of the Borrower or any of its Subsidiaries,
the Management Agreement or any other agreement or instrument to which the
Borrower or any of its Subsidiaries is a party or is bound that could reasonably
be expected to have a Material Adverse Effect, in each case, without the prior
consent of the Administrative Agent (with the approval of the Required Lenders).
 
SECTION 7.14  Passive Holding Company Status. Holdings will not (i) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than those incidental to its
ownership of the Capital Stock of the Borrower and Holdings’ other Subsidiaries,
(ii) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law, (y) obligations pursuant to the Loan Documents to
which it is a party and (z) obligations with respect to its Capital Stock, or
(iii) own, lease, manage or otherwise operate any properties or assets (other
than cash, cash equivalents or other than the ownership of shares of Capital
Stock of the Borrower or Holdings’ other Subsidiaries).
 


ARTICLE VIII
EVENTS OF DEFAULT 
 
If any of the following events (“Events of Default”) shall occur:
 
(a)  the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable in accordance with the terms hereof, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;
 
(b)  the Borrower shall fail to pay any reimbursement obligation in respect of
any LC Disbursement or any interest on any Loan or any fee or any other amount
(other than an amount referred to in paragraph (a) of this Article) payable
under this Agreement or under any other Loan Document, when and as the same
shall become due and payable in accordance with the terms hereof, and such
failure shall continue unremedied for a period of five or more Business Days;
 
(c)  any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been false
or misleading when made or deemed made in any material respect;
 
(d)  the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02 or 6.03 (with respect to the Borrower’s
existence) or in Article VII or the Borrower shall default in the performance of
any of its obligations contained in Sections 5.4 and 5.6(b) of the Guarantee and
Collateral Agreement;
 
70

--------------------------------------------------------------------------------


 
(e)  The Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in paragraph (a), (b) or (d) of this Article) or any other Loan
Document and such failure shall continue unremedied for a period of 30 or more
days after notice thereof from the Administrative Agent (given at the request of
any Lender) to the Borrower;
 
(f)  the Parent, the Borrower or any other Group Member shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period (except in the case of
principal, beyond any applicable grace period) of five or more Business Days;
 
(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower or any other Group Member having assets in
excess of $7,500,000 or its debts, or of a substantial part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent, the
Borrower or any such Subsidiary or for a substantial part of its assets, and, in
any such case, such proceeding or petition shall continue undismissed or
undischarged for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;
 
(i)  the Parent, the Borrower or any other Group Member having assets in excess
of $7,500,000 shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Article, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for it or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j)  the Parent, the Borrower or any other Group Member shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
 
71

--------------------------------------------------------------------------------


 
(k)  one or more judgments for the payment of money in an aggregate amount in
excess of $7,500,000 shall be rendered against the Parent, the Borrower or any
other Group Member any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed or vacated or, in respect with such judgment, any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Parent, the Borrower or any other Group Member to enforce any such
judgment;
 
(l)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 
(m)  a Change of Control shall occur;
 
(n)  any guarantee contained in Article III or the Guarantee and Collateral
Agreement shall for whatever reason cease to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(o)  the Liens created by the Security Documents shall at any time not
constitute a valid and perfected Lien (other than by reason of the express
release thereof pursuant to Section 10.15) on the Collateral intended to be
covered thereby (to the extent perfection by filing, registration, recordation
or possession is required herein or therein), free and clear of all other Liens
(other than Liens expressly permitted under Section 7.02 or under the Security
Documents), or, except for expiration in accordance with its terms, any of the
Security Documents shall for whatever reason be terminated or cease to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or the enforceability thereof shall be contested by any Loan
Party or any Affiliate of any Loan Party;
 
then, and in every such event (other than any event described in paragraphs (h)
or (i) of this Article), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
described in paragraph (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.


72

--------------------------------------------------------------------------------


 
ARTICLE IX
THE ADMINISTRATIVE AGENT
 
Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances provided in Section
10.02), and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
73

--------------------------------------------------------------------------------


 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent which shall be a Lender with an
office in New York, New York or an Affiliate of a Lender. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
 
Notwithstanding anything herein to the contrary the Arranger and the
Co-Documentation Agent named on the cover page of this Agreement shall not have
any duties or liabilities under this Agreement, except in their capacity, if
any, as Lenders.
 
74

--------------------------------------------------------------------------------


 
ARTICLE X
MISCELLANEOUS
 
SECTION 10.01  Notices.
 
(a)  Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b) of
this Section), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by telecopy (i) if to the Borrower, the
Administrative Agent or any Issuing Lender, as set forth in Schedule 10.01 and
(ii) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(b)  Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c)  Change of Address, Etc. Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
SECTION 10.02  Waivers; Amendments.
 
(a)  No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Lender or any Lender in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lender and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Lender may have had notice or knowledge of such
Default at the time.
 
(b)  Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall:
 
75

--------------------------------------------------------------------------------


 
(i)  increase the Commitment of any Lender without the written consent of such
Lender;
 
(ii)  reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender adversely affected thereby;
 
(iii)  postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender adversely affected thereby;
 
(iv)  change Section 2.18(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender;
 
(v)  change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
 
(vi)  release all or substantially all of the Guarantors from their guarantee
obligations under Article III or all or substantially all of the Collateral, in
each case without the written consent of each Lender;
 
(vii)  amend, modify or waive any provision of Section 2.07 or 2.08 without the
written consent of the Swingline Lender; or
 
(viii)  add any Foreign Currency (other than English Pounds Sterling or euro) to
the Currencies available under the Aggregate Foreign Currency Sublimit Dollar
Amount without the written consent of each Lender;
 
and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Lender
hereunder without the prior written consent of the Administrative Agent or the
Issuing Lender, as the case may be.
 
Except as otherwise provided in this Section with respect to this Agreement, the
Administrative Agent may, with the prior consent of the Required Lenders (but
not otherwise), consent to any modification, supplement or waiver under any of
the Security Documents, provided that, without the prior consent of each Lender,
the Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, except that no such consent shall be
required, and the Administrative Agent is authorized in accordance with Section
10.15, to release any Lien covering property, (i) under the circumstances
described in Section 10.15 (b), (ii) in the event of a Holdings Change of
Control Transaction or (iii) that is the subject of either a disposition of
property permitted hereunder or a disposition to which the Required Lenders have
consented.
 
76

--------------------------------------------------------------------------------


 
SECTION 10.03  Expenses; Indemnity; Damage Waiver.
 
(a)  Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Lender
or any Lender, including the fees, charges and disbursements of any counsel for
the Administrative Agent, the Issuing Lender or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect thereof and (iv) and all reasonable costs, expenses,
taxes, assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.
 
(b)  Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Lender and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.
 
77

--------------------------------------------------------------------------------


 
(c)  Reimbursement by Lenders. The Lenders agree to indemnify the Administrative
Agent or the Issuing Lender in their capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
or any of the other Loan Parties to do so), ratably according to their
respective Applicable Percentages in effect on the date on which indemnification
is sought under this paragraph, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Loans)
be imposed on, incurred by or asserted against the Administrative Agent or the
Issuing Lender in any way relating to or arising out of this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by the Administrative Agent or the Issuing Lender under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from the Administrative Agent’s or the Issuing Lender’s
(as the case may be) gross negligence or willful misconduct.
 
(d)  Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and the Borrower hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.
 
(e)  Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
 
SECTION 10.04  Successors and Assigns.
 
(a)  Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Lender that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Lender and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.
 
(b)  Assignments by Lenders.
 
78

--------------------------------------------------------------------------------


 
(i)  Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
 

(A)  
the Borrower, provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

 

(B)  
the Administrative Agent; and

 

(C)  
the Issuing Lender.

 
(ii)  Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:
 

(A)  
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the Borrower and
the Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing,

 

(B)  
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, and

 

(C)  
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.

 
(iii)  Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
79

--------------------------------------------------------------------------------


 
(iv)  Maintenance of Register by the Administrative Agent. The Administrative
Agent, acting for this purpose as an agent of the Borrower, shall maintain at
one of its offices a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amount of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lender and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(v)  Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
 
(c)  Participations.
 
(i)  Participations Generally. Any Lender may, without the consent of the
Borrower, the Administrative Agent or the Issuing Lender, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.
 
80

--------------------------------------------------------------------------------


 
(ii)  Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.15 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Non-U.S. Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(e) as though it were a Lender.
 
(d)  Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
SECTION 10.05  Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17, 3.03 and 10.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
SECTION 10.06  Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
81

--------------------------------------------------------------------------------


 
SECTION 10.07  Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 10.08  Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees to notify the Borrower and the
Administrative Agent as promptly as practicable after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
SECTION 10.09  Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)  Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
 
(b)  Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction.
 
(c)  Waiver of Venue. The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
82

--------------------------------------------------------------------------------


 
(d)  Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
 
SECTION 10.10  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11  Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.
 
83

--------------------------------------------------------------------------------


 
SECTION 10.12  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.13  Confidentiality. Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
SECTION 10.14  USA PATRIOT ACT. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), such Lender may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with said Act.
 
SECTION 10.15  Releases of Liens.
 
(a)  Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.01) to take any action requested by the
Borrower having the effect of releasing, in the case of clauses (i) and (ii),
any Collateral or, in the case of clause (iii), all Capital Stock of the
Borrower (i) to the extent necessary to permit consummation of any transaction
expressly permitted by any Loan Document or that has been consented to in
accordance with Section 10.02, (ii) under the circumstances described in
paragraph (b) below and (iii) in the event of a Holdings Change of Control
Transaction.
 
84

--------------------------------------------------------------------------------


 
(b)  At such time as the Loans and the other Obligations under the Loan
Documents shall have been paid in full, the Commitments have expired or been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Loan
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.
 






[Signature Pages Follow]
 
85

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

       
TELEPHONICS CORPORATION,
as Borrower
 
   
   
    By:   /s/ Joseph J. Battaglia    

--------------------------------------------------------------------------------

Name: Joseph J. Battaglia     Title: President   U.S. Federal Tax Identification
No.: 52-0897556


 
[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------


 

       
GRITEL HOLDING CO., INC.,
as Guarantor
 
   
   
    By:   /s/ Patrick L. Alesia    

--------------------------------------------------------------------------------

Name: Patrick L. Alesia     Title: Sec   U.S. Federal Tax Identification No.:
26-2231853


 
[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------


 

       
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender
 
   
   
    By:   /s/ Tara Lynne Moore    

--------------------------------------------------------------------------------

Name: Tara Lynne Moore     Title: Vice President

 
[Signature Page to Credit Agreement]


--------------------------------------------------------------------------------

 
 

       
Bank of America N.A.,
as a Lender
 
   
   
    By:   /s/ Steven J. Melicharek    

--------------------------------------------------------------------------------

Name: Steven J. Melicharek     Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

       
HSBC Bank USA, National Association,
as a Lender
 
   
   
    By:   /s/ Phil Panarelli    

--------------------------------------------------------------------------------

Name: Phil Panarelli     Title: Senior Vice President

 
 


--------------------------------------------------------------------------------


 

       
Manufacturers and Traders Trust Company,
as a Lender
 
   
   
    By:   /s/ William Terraglio    

--------------------------------------------------------------------------------

Name: William Terraglio     Title: Vice President



 
 


--------------------------------------------------------------------------------


 

       
Capital One N.A.
as a Lender
 
   
   
    By:   /s/ Enrico Panno    

--------------------------------------------------------------------------------

Name: Enrico Panno     Title: Vice President

 

--------------------------------------------------------------------------------


 

       
U.S. Bank National Association
as a Lender
 
   
   
    By:   /s/ Emmanouil Saridauis    

--------------------------------------------------------------------------------

Name: Emmanouil Saridauis     Title: Vice President


 
 


--------------------------------------------------------------------------------


 

       
Wachovia Bank N.A.,
as a Lender
 
   
   
    By:   /s/ Edward P. Nallan, Jr.    

--------------------------------------------------------------------------------

Name: Edward P. Nallan, Jr.    
Title: Senior Vice President

 

--------------------------------------------------------------------------------

